 



Exhibit 10.B
PURCHASE AND SALE AGREEMENT
among
EL PASO GREAT LAKES COMPANY, L.L.C.,
as Seller,
and
TC GL INTERMEDIATE LIMITED PARTNERSHIP
and
TRANSCANADA PIPELINE USA LTD.,
as Buyers,
dated as of December 22, 2006

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                                      Page
 
                    ARTICLE 1 DEFINITIONS     1  
 
                   
 
    1.1     Certain Defined Terms     1  
 
                   
 
    1.2     Construction     9  
 
                    ARTICLE 2 TERMS OF THE TRANSACTION     9  
 
                   
 
    2.1     Agreement to Sell and to Purchase the Purchased Interests     9  
 
                   
 
    2.2     Purchase Price and Payment     10  
 
                   
 
    2.3     [Intentionally omitted.]     10  
 
                   
 
    2.4     Calculation of Closing Consideration     10  
 
                   
 
    2.5     Calculation and Payment of Adjustment Amounts     10  
 
                   
 
    2.6     Acknowledgement of Obligations     13  
 
                   
 
    2.7     Purchase Price Allocation     13  
 
                    ARTICLE 3 CLOSING     14  
 
                   
 
    3.1     Closing     14  
 
                   
 
    3.2     Deliveries by Seller     14  
 
                   
 
    3.3     Deliveries by Buyers     15  
 
                    ARTICLE 4 REPRESENTATIONS AND WARRANTIES OF SELLER     16  
 
                   
 
    4.1     Corporate Organization     16  
 
                   
 
    4.2     Acquired Companies     16  
 
                   
 
    4.3     Charter and Bylaws     17  
 
                   
 
    4.4     Authority Relative to this Agreement     17  
 
                   
 
    4.5     No Conflict     18  
 
                   
 
    4.6     Consents, Approvals, and Licenses     18  
 
                   
 
    4.7     Financial Statements and Reports     18  
 
                   
 
    4.8     Absence of Certain Changes     19  
 
                   
 
    4.9     Undisclosed Liabilities     19  
 
                   
 
    4.10     Tax Matters     19  
 
                   
 
    4.11     Compliance With Laws     20  
 
                   
 
    4.12     Legal Proceedings     21  
 
                   
 
    4.13     Acquired Company Agreements     21  

-i-



--------------------------------------------------------------------------------



 



                                      Page
 
                   
 
    4.14     Employee Plans and Labor Matters     23  
 
                   
 
    4.15     Environmental Matters; Pipeline Matters     24  
 
                   
 
    4.16     Insurance     24  
 
                   
 
    4.17     Title to Assets     25  
 
                   
 
    4.18     Intellectual Property Rights     25  
 
                   
 
    4.19     Permits     25  
 
                   
 
    4.20     Regulatory Matters     25  
 
                   
 
    4.21     [Intentionally Omitted]     25  
 
                   
 
    4.22     Brokerage Fees     26  
 
                   
 
    4.23     Transactions with Directors, Officers, Employees and Affiliates    
26  
 
                   
 
    4.24     Long-Term Debt     26  
 
                   
 
    4.25     Limitations     26  
 
                    ARTICLE 5 REPRESENTATIONS AND WARRANTIES OF BUYERS     26  
 
                   
 
    5.1     Organization     26  
 
                   
 
    5.2     Authority Relative to This Agreement     26  
 
                   
 
    5.3     No Conflict     27  
 
                   
 
    5.4     Consents, Approvals, and Licenses     27  
 
                   
 
    5.5     Investment Intent; Investment Experience; Restricted Securities    
27  
 
                   
 
    5.6     Legal Proceedings     28  
 
                   
 
    5.7     Brokerage Fees     28  
 
                   
 
    5.8     Available Funds     28  
 
                   
 
    5.9     Ownership by Corp Buyer     28  
 
                   
 
    5.10     Independent Investigation     29  
 
                    ARTICLE 6 CONDUCT OF ACQUIRED COMPANIES PENDING CLOSING    
29  
 
                   
 
    6.1     Conduct and Preservation of the Acquired Companies     29  
 
                   
 
    6.2     Restrictions on Certain Actions     29  
 
                    ARTICLE 7 ADDITIONAL AGREEMENTS     31  
 
                   
 
    7.1     Access to Information and Confidentiality     31  
 
                   
 
    7.2     Regulatory and Other Authorizations and Consents     32  
 
                   
 
    7.3     Employees and Employee Plans     35  
 
                   
 
    7.4     Public Announcements     37  
 
                   
 
    7.5     Amendment of Schedules     37  

-ii-



--------------------------------------------------------------------------------



 



                                      Page
 
                   
 
    7.6     Fees and Expenses     37  
 
                   
 
    7.7     Transfer Taxes     37  
 
                   
 
    7.8     Excluded Assets     37  
 
                   
 
    7.9     [Intentionally Omitted]     38  
 
                   
 
    7.10     Use of El Paso Marks     38  
 
                   
 
    7.11     Insurance     38  
 
                   
 
    7.12     Guaranties     39  
 
                   
 
    7.13     Limitations     39  
 
                    ARTICLE 8 CONDITIONS TO OBLIGATIONS OF SELLER     39  
 
                   
 
    8.1     Representations and Warranties True     40  
 
                   
 
    8.2     Covenants and Agreements Performed     40  
 
                   
 
    8.3     Legal Proceedings     40  
 
                   
 
    8.4     ANR Pipeline Closing     40  
 
                    ARTICLE 9 CONDITIONS TO OBLIGATIONS OF BUYERS     40  
 
                   
 
    9.1     Representations and Warranties True     40  
 
                   
 
    9.2     Covenants and Agreements Performed     41  
 
                   
 
    9.3     Legal Proceedings     41  
 
                   
 
    9.4     ANR Pipeline Closing     41  
 
                    ARTICLE 10 TERMINATION, AMENDMENT, AND WAIVER     41  
 
                   
 
    10.1     Termination     41  
 
                   
 
    10.2     Effect of Termination     42  
 
                   
 
    10.3     Amendment     42  
 
                   
 
    10.4     Waiver     42  
 
                    ARTICLE 11 TAX MATTERS     42  
 
                   
 
    11.1     Preparation of Tax Returns and Payment of Taxes     42  
 
                   
 
    11.2     Tax Sharing Agreement     44  
 
                   
 
    11.3     Seller Tax Indemnity     44  
 
                   
 
    11.4     Refunds     44  
 
                   
 
    11.5     Assistance     45  
 
                   
 
    11.6     Claims     45  
 
                   
 
    11.7     Closing Tax Certificate     46  

-iii-



--------------------------------------------------------------------------------



 



                                      Page
 
                    ARTICLE 12 SURVIVAL AND INDEMNIFICATION     46  
 
                   
 
    12.1     Indemnification     46  
 
                   
 
    12.2     Defense of Claims     48  
 
                    ARTICLE 13 OTHER PROVISIONS     51  
 
                   
 
    13.1     Notices     51  
 
                   
 
    13.2     Entire Agreement     52  
 
                   
 
    13.3     Binding Effect; Assignment; No Third Party Benefit     52  
 
                   
 
    13.4     Severability     52  
 
                   
 
    13.5     Governing Law     52  
 
                   
 
    13.6     Further Assurances     52  
 
                   
 
    13.7     Counterparts     52  
 
                   
 
    13.8     Disclosure     52  
 
                   
 
    13.9     Consent to Jurisdiction     53  
 
                   
 
    13.10     Specific Performance     53  

-iv-



--------------------------------------------------------------------------------



 



PURCHASE AND SALE AGREEMENT
     THIS PURCHASE AND SALE AGREEMENT (this “Agreement”), dated as of
December 22, 2006, is among (i) El Paso Great Lakes Company, L.L.C., a Delaware
limited liability company (“Seller”), (ii) TC GL Intermediate Limited
Partnership, a Delaware limited partnership (“LP Buyer”), and (iii) TransCanada
PipeLine USA Ltd., a Nevada corporation (“Corp Buyer”; LP Buyer and Corp Buyer
are each referred to herein individually as a “Buyer” and collectively as the
“Buyers”). Seller and Buyers are referred to herein sometimes individually as a
“Party” and collectively as the “Parties.”
Recitals:
     A. Seller directly owns beneficially and of record (i) 50% of the
outstanding capital stock (the “GLGTCO Shares”) of Great Lakes Gas Transmission
Company, a Delaware corporation (“GLGTCO”), and (ii) a 46.45% general
partnership interest (the “GLGTLP GP Interest” and, together with the GLGTCO
Shares, the “Purchased Interests”) in Great Lakes Gas Transmission Limited
Partnership, a Delaware limited partnership (“GLGTLP”).
     B. Seller desires to sell to LP Buyer, and LP Buyer desires to purchase
from Seller, the GLGTLP GP Interest, upon the terms and subject to the
conditions in this Agreement.
     C. Seller desires to sell to Corp Buyer, and Corp Buyer desires to purchase
from Seller, the GLGTCO Shares, upon the terms and subject to the conditions in
this Agreement.
     NOW, THEREFORE, Seller and Buyers agree as follows:
Article 1
DEFINITIONS
     1.1 Certain Defined Terms. As used in this Agreement, each of the following
terms has the meaning given to it below:
     “Acquired Companies” means GLGTCO, GLGTLP and the wholly owned subsidiaries
of GLGTCO and GLGTLP listed in Schedule 1.1(a).
     “Acquired Company” means any of the Acquired Companies.
     “Acquired Company Insurance Policies” means those material policies of
insurance which the Acquired Companies maintain with respect to their assets and
operations, all of which are listed on Schedule 4.16(i).
     “Acquired Company Plans” is defined in Section 4.14(a).
     “Acquired Company Sponsored Plans” is defined in Section 4.14(a).
     “Adjustment Statement” is defined in Section 2.5(b).
Purchase and Sale Agreement — Great Lakes Businesses

Page 1



--------------------------------------------------------------------------------



 



     “Affiliate” means, with respect to any Person, any other Person that,
directly or indirectly, through one or more intermediaries, controls, is
controlled by, or is under common control with, such Person. For the purposes of
this definition, “control” means, when used with respect to any Person, the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of such Person, whether through the
ownership of voting securities, by contract, or otherwise, and the terms
“controlling” and “controlled” have correlative meanings.
     “Agreement” is defined in the Preamble.
     “Applicable Environmental Laws” means any and all Applicable Laws (in
effect as of the date of this Agreement) pertaining to protection of human
health and the environment in any and all jurisdictions in which any Acquired
Company conducts or has conducted operations.
     “Applicable Law” means any statute, law, rule, or regulation, or any
judgment, order, ordinance, or other documentary articulation of law, writ,
injunction, or decree of any Governmental Entity to which a specified Person or
its property is subject.
     “Assumed Obligations” is defined in Section 2.6.
     “Balance Sheet Date” means September 30, 2006.
     “Buyer” is defined in the Preamble.
     “Buyer Guarantors” means TransCanada Corporation and TransCanada PipeLine
USA Ltd.
     “Buyer Indemnitees” means, collectively, each Buyer and its Affiliates
(including each of the Acquired Companies) and its and their officers,
directors, employees, agents, and representatives.
     “Buyer Protected Information” is defined in Section 7.2(c)(i).
     “Buyers Guaranty” means a guaranty agreement in the form of
Exhibit 7.12(a).
     “Cash Balance Plan” is defined in Section 7.3(b).
     “Closing” means the closing of the transactions contemplated hereby.
     “Closing Date” means the date on which the Closing occurs.
     “Code” means the Internal Revenue Code of 1986, as amended.
     “commercially reasonable efforts” means efforts (i) in accordance with
reasonable commercial practice and the terms, limitations, and restrictions of
all applicable contracts and other agreements and (ii) without the incurrence of
unreasonable expense.
     “Confidentiality Agreement” means that certain confidentiality letter
agreement, dated September 25, 2006, between TransCanada PipeLines Limited and
El Paso.
Purchase and Sale Agreement — Project Gemini [Great Lakes Businesses]

Page 2



--------------------------------------------------------------------------------



 



     “Corp Adjustment Amount” is defined in Section 2.5(a).
     “Corp Base Purchase Price” is defined in Section 2.2(b).
     “Corp Buyer” is defined in the Preamble.
     “Corp Estimated Adjustment Amount” means Seller’s good faith and reasonable
estimate of the Corp Adjustment Amount, as of the date on which Seller delivers
to Buyers the written statement contemplated by Section 2.4.
     “Corp Interest Adjustment” means interest (calculated based on the actual
number of days elapsed, assuming a 360-day year) on the Corp Base Purchase Price
as adjusted by the Corp Estimated Adjustment Amount at the Prime Rate plus 1.0%
from (and including) the Effective Date to (but excluding) the Closing Date.
     “Data Site” means the online presentation of materials prepared by Seller,
as the same exists as of the close of business, Houston, Texas time, of the day
immediately preceding the date of this Agreement, to assist Buyers in their
investigation of the Acquired Companies.
     “Debt Documents” means the following: (i) Note Agreement, dated as of
March 29, 2000, among GLGTLP and certain purchasers relating to $100 million
principal amount of 8.08% Senior Notes due January 29, 2030; (ii) Note
Agreement, dated as of March 25, 1998, among GLGTLP and certain purchasers
relating to $90 million principal amount 6.73% Series A Senior Notes due
March 25, 2018 and $110 million principal amount of 6.95% Series B Senior Notes
due March 25, 2028; and (iii) Note Agreement, dated as of October 15, 1991,
among GLGTLP and certain purchasers relating to $100 million 8.74% Series A
Senior Notes due October 30, 2011 and $100 million 9.09% Series B Senior Notes
due October 30, 2021.
     “Deductible Amount” means an amount equal to 1.0% of the Total Purchase
Price.
     “Direct Claim” means any claim by an Indemnitee on account of a Loss which
does not result from a Third Party Claim.
     “Disclosure Letter” means the letter, of even date herewith, of Seller or
Buyers to which such party’s Schedules are attached.
     “Dispute Deadline Date” is defined in Section 2.5(c).
     “Effective Date” means the close of business on the last day of the month
preceding the Closing Date.
     “Effective Date Financial Statements” is defined in Section 2.5(b).
     “Effective Date GLGTCO Financial Statements” is defined in Section 2.5(b).
     “Effective Date GLGTLP Financial Statements” is defined in Section 2.5(b).
     “El Paso” means El Paso Corporation, a Delaware corporation.
Purchase and Sale Agreement — Project Gemini [Great Lakes Businesses]

Page 3



--------------------------------------------------------------------------------



 



     “El Paso Marks” means the name “El Paso” and other similar trademarks,
service marks, and trade names owned by Seller or its Affiliates (other than the
Acquired Companies).
     “Employee Plan” means any stock purchase, stock option, pension, profit
sharing, bonus, deferred compensation, incentive compensation, severance or
termination pay, hospitalization or other medical or dental, life or other
insurance, supplemental unemployment benefits plan or agreement or policy or
other arrangement providing employment-related compensation or benefits,
including “employee benefit plans,” as defined in Section 3(3) of ERISA.
     “Encumbrances” means liens, charges, pledges, options, rights of first
refusal, reversionary rights, mortgages, deeds of trust, security interests,
claims, leases, licenses, restrictions (whether on voting, sale, transfer,
disposition, or otherwise), easements, encroachments and other encumbrances or
limitations of every type and description, whether imposed by law, agreement,
understanding, or otherwise.
     “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.
     “Excluded Assets” is defined in Section 7.8.
     “Excluded Information” is defined in Section 7.1(a).
     “Exhibits” means the exhibits attached to this Agreement.
     “FERC” means the Federal Energy Regulatory Commission.
     “GLGTCO” is defined in the Recitals.
     “GLGTCO Financial Statements” is defined in Section 4.7.
     “GLGTCO Shares” is defined in the Recitals.
     “GLGTCO Working Capital” is defined in Section 2.5(f).
     “GLGTLP” is defined in the Recitals.
     “GLGTLP GP Interest” is defined in the Recitals.
     “GLGTLP Financial Statements” is defined in Section 4.7.
     “GLGTLP Working Capital” is defined in Section 2.5(f).
     “GL Financial Statements” is defined in Section 4.7.
     “Governmental Entity” means any court or tribunal in any jurisdiction
(domestic or foreign) or any federal, state, municipal, or local government or
other governmental body, agency, authority, department, commission, board,
bureau, instrumentality, arbitrator, or arbitral body (domestic or foreign).
Purchase and Sale Agreement — Project Gemini [Great Lakes Businesses]

Page 4



--------------------------------------------------------------------------------



 



     “HSR Measures” is defined in Section 7.2(a).
     “Income Tax” means federal, state, local or foreign income or franchise
Taxes or other similar Taxes measured in whole or part by income and any
interest and penalties or additions thereon.
     “Indemnifying Party” means a Party required to provide indemnification
under Section 12.1.
     “Indemnitee” means a Party entitled to receive indemnification under
Section 12.1.
     “IRS” means the Internal Revenue Service.
     “knowledge” means, when used with respect to Seller or the Acquired
Companies, that which is actually known by the individuals listed on
Schedule 1.1(b), without due inquiry, and when used with respect to Buyers, that
which is actually known by the individuals listed on Schedule 1.1(c), without
due inquiry.
     “Long Term Debt” means both the current and long-term portions of the
outstanding principal amount of indebtedness as of the date of determination
under the Debt Documents, and including the amount of unamortized debt discount
under U.S. GAAP.
     “Losses” means, collectively, any and all claims, liabilities, losses,
causes of action, fines, penalties, litigation, lawsuits, administrative
proceedings, administrative investigations, costs, and expenses, including
reasonable attorneys’ fees, court costs, and other costs of suit.
     “LP Adjustment Amount” is defined in Section 2.5(a).
     “LP Base Purchase Price” is defined in Section 2.2(a).
     “LP Buyer” is defined in the Preamble.
     “LP Estimated Adjustment Amount” means Seller’s good faith and reasonable
estimate of the LP Adjustment Amount, as of the date on which Seller delivers to
Buyers the written statement contemplated by Section 2.4.
     “LP Interest Adjustment” means interest (calculated based on the actual
number of days assuming a 360-day year) on the LP Base Purchase Price, as
adjusted by the LP Estimated Adjustment Amount at the Prime Rate plus 1.0% from
(and including) the Effective Date to (but excluding) the Closing Date.
     “Material Adverse Effect” means, any circumstance, change, or effect that
is materially adverse to the financial condition, properties, operations,
results of operations, assets or business of the Acquired Companies taken as a
whole or that impedes or delays the ability of Seller to perform its obligations
under this Agreement or the Related Agreements or to consummate the transactions
contemplated hereby or thereby, other than (i) any adverse circumstance, change,
or effect arising from or relating to general business or economic conditions in
the industries or
Purchase and Sale Agreement — Project Gemini [Great Lakes Businesses]

Page 5



--------------------------------------------------------------------------------



 



markets in which the Acquired Companies operate, including (A) changes in
national or regional gathering and pipeline systems or (B) rules, regulations,
or decisions of FERC or the courts affecting the interstate natural gas
transportation industry as a whole, (ii) any adverse circumstance, change, or
effect arising from weather conditions, including unexpected or harsh weather
conditions, (iii) seasonal reductions in revenues or earnings of the Acquired
Companies in the ordinary course of business consistent with past periods,
(iv) national or international political, diplomatic, or military conditions,
including any engagement in hostilities, whether or not pursuant to a
declaration of war, or the occurrence of any military or terrorist attack not
disproportionately affecting the Acquired Companies, (v) changes in U.S. GAAP,
(vi) changes in Applicable Laws not disproportionately affecting the Acquired
Companies, (vii) the taking of any action required or permitted by Section 7.8
of this Agreement, or the failure of Seller or the Acquired Companies to take
any action for which Seller in good faith requests Buyers’ written consent under
Section 6.1 or 6.2 and Buyers fail or refuse to provide such consent, (viii) any
changes in prices for commodities, goods, or services, or the availability or
costs of hedges or other derivatives, including fluctuations in interest rates,
(ix) any matter that is expressly disclosed in the Schedules as of the date of
execution of this Agreement, and (x) the execution and delivery or announcement
of this Agreement. The Parties agree that any determination as to whether a
change, effect, event, or occurrence is a Material Adverse Effect shall be made
after taking into account and considering all matters relevant to such analysis,
including (y) all amounts, if any, recognized by the Person and its Affiliates,
as applicable, under insurance or third-party indemnifications or similar
agreements, and (z) all Tax Benefits with respect to such change, effect, event,
or occurrence.
     “NGA” is defined in Section 4.20.
     “NLRB” is defined in Section 4.14(d).
     “Notice” means any notice, request, demand, or other communications
required or permitted to be given or made under this Agreement by either Party.
     “Notice of Disagreement” is defined in Section 2.5(c).
     “Party” is defined in the Preamble.
     “Permits” means licenses, permits, franchises, consents, approvals,
variances, exemptions, and other authorizations of or from Governmental
Entities.
     “Permitted Encumbrances” means (i) zoning, planning and building codes and
ordinances; (ii) defects, imperfections or irregularities in title (including
easements, rights-of-way, covenants, conditions, restrictions, and other matters
affecting title to real property) that are not material in character, amount or
extent with respect to the asset or assets to which they relate or, together
with any other such defects, imperfections or irregularities, in the aggregate;
(iii) Encumbrances created by or referenced in any of the Scheduled Contracts;
(iv) Encumbrances created by Buyers, or their successors and assigns, (v) liens
for Taxes not yet due and payable, (vi) statutory liens (including
materialmen’s, mechanic’s, repairmen’s, landlord’s and other similar liens)
arising in connection with the ordinary course of business
Purchase and Sale Agreement — Project Gemini [Great Lakes Businesses]

Page 6



--------------------------------------------------------------------------------



 



securing payments not yet due and payable; (vii) Encumbrances arising under the
Debt Documents; and (viii) Encumbrances that would not materially interfere with
the operations of the Acquired Companies, as currently conducted, whether of
record or not of record.
     “Person” means any individual, corporation, limited liability company,
partnership, joint venture, association, joint-stock company, trust, enterprise,
unincorporated organization, or Governmental Entity.
     “Pipeline/Storage PSA” is defined in Section 8.4.
     “Post-Effective Date Taxes” is defined in Section 11.1(d).
     “Pre-Closing Taxes” is defined in Section 11.1(c).
     “Prime Rate” means the prime interest rate reported in The Wall Street
Journal on the Effective Date.
     “Proceedings” means all proceedings, actions, claims, suits,
investigations, and inquiries by or before any mediator, arbitrator, or
Governmental Entity.
     “Purchase Price” means (i) in the case of the GLGTLP GP Interest, the sum
of the LP Base Purchase Price, as adjusted by the LP Adjustment Amount and the
LP Interest Adjustment, and (ii) in the case of the GLGTCO Shares, the sum of
the Corp Base Purchase Price, as adjusted by the Corp Adjustment Amount and the
Corp Interest Adjustment.
     “Purchase Price Allocation Schedule” is defined in Section 2.7.
     “Purchased Interests” is defined in the Recitals.
     “Related Agreements” means any document, agreement, certificate or
instrument delivered in connection with the transactions contemplated by this
Agreement, and with respect to Buyers only, the Buyers Guaranty, and with
respect to Seller only, the Seller Guaranty.
     “Savings Plan” is defined in Section 7.3(b).
     “Scheduled Contracts” means any of the agreements or contracts listed on
Schedule 4.13.
     “Schedules” means the schedules attached to the Disclosure Letter of Seller
or Buyers, as the case may be.
     “Securities Act” means the Securities Act of 1933, as amended.
     “Seller” is defined in the Preamble.
     “Seller Guarantor” means El Paso.
     “Seller Guaranty” means a guaranty agreement in the form of
Exhibit 7.12(b).
Purchase and Sale Agreement — Project Gemini [Great Lakes Businesses]

Page 7



--------------------------------------------------------------------------------



 



     “Seller Indemnitees” means, collectively, Seller and its Affiliates (other
than the Acquired Companies) and each of their officers, directors, employees,
agents, and representatives.
     “Seller Protected Information” is defined in Section 7.2(c)(ii).
     “Straddle Period” means a Tax period or year commencing before and ending
after the Closing Date.
     “Straddle Return” means a Tax Return for a Straddle Period.
     “Tax Audit” is defined in Section 11.6(a).
     “Tax Benefit” means an amount by which the current Tax liability of a Party
(or group of corporations including the Party) is reduced (including by
deduction, reduction of income by virtue of increased Tax basis or otherwise,
entitlement of refund, credit, or otherwise).
     “Tax Return” means any return or report, declaration, report, claim for
refund, information return, or statement relating to Taxes, including any
related schedules, attachments, or other supporting information, with respect to
Taxes, and including any amendment thereto.
     “Taxes” means any federal, state, local or foreign income, gross receipts,
license, payroll, parking, employment, excise, severance, stamp, occupation,
premium, windfall profits, environmental, customs duties, capital stock,
franchise, profits, withholding, social security (or similar), unemployment,
disability, real property, personal property, sales, use, transfer,
registration, value added, alternative or add-on minimum, estimated tax or other
tax of any kind whatsoever, including any interest, penalty or addition thereto,
including such item for which a liability arises as a transferee or
successor-in-interest.
     “Taxing Authority” means any Governmental Entity responsible for the
imposition or collection of any Tax.
     “Third Party” means any Person other than (i) Seller or any of its
Affiliates (including the Acquired Companies) and (ii) Buyers and their
respective Affiliates.
     “Third Party Claim” means any claim or the commencement of any claim,
action, or proceeding made or brought by a Third Party.
     “Total Purchase Price” means the sum of (i) the Purchase Price and (ii) 50%
of the principal amount of the Long Term Debt outstanding as of the Closing.
     “Transition Period” is defined in Section 7.10.
     “U.S. GAAP” means generally accepted accounting principles in the United
States of America, including interpretations, guidance, or bulletins issued in
respect thereof, as in effect on the date to which the document or calculation
to which it refers relates, applied on a consistent basis throughout the periods
covered by such document or calculation.
Purchase and Sale Agreement — Project Gemini [Great Lakes Businesses]

Page 8



--------------------------------------------------------------------------------



 



     1.2 Construction. In construing this Agreement, the following principles
shall be followed:
     (a) the terms “herein,” “hereof,” “hereby,” “hereunder,” and other similar
terms, refer to this Agreement as a whole and not only to the particular
Article, Section, or other subdivision in which any such terms may be employed;
     (b) references to Articles, Sections, Schedules, Exhibits and other
subdivisions and clauses refer to the Articles, Sections, Schedules, Exhibits
and other subdivisions and clauses of this Agreement;
     (c) a reference to any Person shall include such Person’s predecessors and
successors;
     (d) all accounting terms not otherwise defined herein have the meanings
assigned to them in accordance with U.S. GAAP;
     (e) all references herein to amounts in dollars or preceded by “$” shall
constitute references to such amounts in U.S. currency;
     (f) no consideration shall be given to the captions of the Articles,
Sections, subsections, or clauses, which are inserted for convenience in
locating the provisions of this Agreement and not as an aid in its construction;
     (g) examples shall not be construed to limit, expressly or by implication,
the matter they illustrate;
     (h) the word “includes” and its syntactical variants mean “includes, but is
not limited to” and corresponding syntactical variant expressions;
     (i) a defined term has its defined meaning throughout this Agreement,
regardless of whether it appears before or after the place in this Agreement
where it is defined;
     (j) the plural shall be deemed to include the singular, and vice versa; and
     (k) each Exhibit and Schedule to this Agreement is a part of this
Agreement, but if there is any conflict or inconsistency between the main body
of this Agreement and any Exhibit or Schedule, the provisions of the main body
of this Agreement shall prevail.
Article 2
TERMS OF THE TRANSACTION
     2.1 Agreement to Sell and to Purchase the Purchased Interests.
     (a) At the Closing, and on the terms and subject to the conditions in this
Agreement, Seller shall sell, transfer, deliver, and convey to LP Buyer, and LP
Buyer shall purchase and
Purchase and Sale Agreement — Project Gemini [Great Lakes Businesses]

Page 9



--------------------------------------------------------------------------------



 



accept from Seller, the GLGTLP GP Interest, free and clear of all Encumbrances,
other than restrictions on the transfer of securities under Applicable Laws or
under the partnership agreement of GLGTLP.
     (b) At the Closing, and on the terms and subject to the conditions in this
Agreement, Seller shall sell, transfer, deliver, and convey to Corp Buyer, and
Corp Buyer shall purchase and accept from Seller, the GLGTCO Shares, free and
clear of all Encumbrances, other than restrictions on the transfer of securities
under Applicable Laws or under the certificate of incorporation or bylaws of
GLGTCO.
     2.2 Purchase Price and Payment.
     (a) In consideration of the sale of the GLGTLP GP Interest to LP Buyer, LP
Buyer shall pay to Seller at the Closing, in immediately available funds by
confirmed wire transfer to a bank account or accounts to be designated by Seller
to LP Buyer not less than three business days prior to the Closing, an amount
equal to $750,000,000 (the “LP Base Purchase Price”), as adjusted by the LP
Estimated Adjustment Amount, plus the LP Interest Adjustment.
     (b) In consideration of the sale of the GLGTCO Shares to Corp Buyer, Corp
Buyer shall pay to Seller at the Closing, in immediately available funds by
confirmed wire transfer to a bank account or accounts to be designated by Seller
to Corp Buyer not less than three business days prior to the Closing, an amount
equal to $60,000,000 (the “Corp Base Purchase Price”), as adjusted by the Corp
Estimated Adjustment Amount, plus the Corp Interest Adjustment.
     2.3 [Intentionally omitted.]
     2.4 Calculation of Closing Consideration. Not later than five business days
prior to the Closing Date, Seller shall deliver to Buyers a written statement
from Seller setting forth the calculations of (i) the LP Base Purchase Price, LP
Estimated Adjustment Amount and LP Interest Adjustment and (ii) the Corp Base
Purchase Price, Corp Estimated Adjustment Amount and Corp Interest Adjustment,
in each case, in reasonable detail, based on the best information available to
Seller as of the date hereof, together with supporting work papers with respect
to such calculations. The LP Base Purchase Price shall be increased by the LP
Estimated Adjustment Amount if the LP Estimated Adjustment Amount is positive or
decreased by the LP Estimated Adjustment Amount if the LP Estimated Adjustment
Amount is negative. The Corp Base Purchase Price shall be increased by the Corp
Estimated Adjustment Amount if the Corp Estimated Adjustment Amount is positive
or decreased by the Corp Estimated Adjustment Amount if the Corp Estimated
Adjustment Amount is negative.
     2.5 Calculation and Payment of Adjustment Amounts.
     (a) Adjustment Amounts. The “Corp Adjustment Amount” equals 50% of the net
increase to, or net decrease from, the GLGTCO Working Capital between the
Balance Sheet Date and the Effective Date. The “LP Adjustment Amount” equals 50%
of the net increase to, or net decrease from, the GLGTLP Working Capital between
the Balance Sheet Date and the Effective Date. For purposes of clarity, an
increase in GLGTCO Working Capital or GLGTLP Working Capital shall be
represented by a positive number
Purchase and Sale Agreement — Project Gemini [Great Lakes Businesses]

Page 10



--------------------------------------------------------------------------------



 



and a decrease in GLGTCO Working Capital or GLGTLP Working Capital shall be
represented by a negative number.
     (b) Effective Date Financial Statements and Adjustment Amount. As promptly
as practicable after the Closing Date, and in any event not later than 90 days
after the Closing Date, Buyers shall prepare and deliver to Seller a
consolidated balance sheet of GLGTCO as of the Effective Date (the “Effective
Date GLGTCO Financial Statements”), a consolidated balance sheet of GLGTLP as of
the Effective Date (the “Effective Date GLGTLP Financial Statements”, and
collectively with the Effective Date GLGTCO Financial Statements, the “Effective
Date Financial Statements”), in each case prepared in accordance with U.S. GAAP
applied on the same basis as the balance sheet included in the GL Financial
Statements have been prepared (except that the Effective Date Financial
Statements shall be prepared using actual volumes and revenues and based on
other best available information through the period ending upon the date the
same is delivered to Seller), and (ii) a statement of Buyers (the “Adjustment
Statement”) showing in reasonable detail their calculation of the LP Adjustment
Amount and the Corp Adjustment Amount, together with supporting work papers.
Seller agrees, at no cost to Buyers, to give Buyers and their authorized
representatives reasonable access to such employees, offices, and other
facilities and such books and records of Seller and its Affiliates as are
reasonably necessary to allow Buyers and their authorized representatives to
prepare the Effective Date Financial Statements, the LP Adjustment Amount and
the Corp Adjustment Amount in compliance with this Section 2.5. Buyers, at no
cost to Seller, shall give representatives of Seller reasonable access to the
Acquired Companies’ premises, employees, and other facilities and to its and the
Acquired Companies’ books and records as are reasonably necessary for purposes
of reviewing, verifying, and auditing the calculations contained in the
Effective Date Financial Statements and the Adjustment Statement.
     (c) Dispute Resolution. The Adjustment Statement shall become final and
binding on Seller and Buyers as to the LP Adjustment Amount and the Corp
Adjustment Amount on the 90th day following the date the Adjustment Statement is
received by Seller (the “Dispute Deadline Date”), unless prior to the Dispute
Deadline Date, Seller delivers Notice to Buyers of its disagreement (“Notice of
Disagreement”). Seller’s Notice of Disagreement shall set forth all of Seller’s
disputed items together with Seller’s proposed changes thereto, including an
explanation in reasonable detail of the basis on which Seller proposes such
changes. If Seller has delivered a timely Notice of Disagreement, then Seller
and Buyers shall use their good faith efforts to reach written agreement on the
disputed items to determine the LP Adjustment Amount and the Corp Adjustment
Amount. If all of Seller’s disputed items have not been resolved by Seller and
Buyers by the 120th day following Seller’s receipt of the Adjustment Statement,
then Seller’s disputed items that are still disputed shall be submitted to
binding arbitration by an independent nationally recognized accounting firm
without any material financial relationship to either Seller or Buyers, as
mutually selected by Seller and Buyers within 5 business days after the end of
the foregoing 120-day period (or in the absence of agreement between Seller and
Buyers by the close of business on such 5th business day as selected by the
president of the American Arbitration Association or his designee).
Purchase and Sale Agreement — Project Gemini [Great Lakes Businesses]

Page 11



--------------------------------------------------------------------------------



 



The arbitrator’s determination shall in no event be more favorable to Buyers
than reflected on the Adjustment Statement prepared by Buyers nor more favorable
to Seller than shown in the proposed changes delivered by Seller under its
Notice of Disagreement. The fees and expenses of such arbitration shall be borne
50% by Buyers and 50% by Seller. The determination of the disputed items by such
arbitration shall be final and binding upon Seller and Buyers as to such
disputed items.
     (d) Final Date. The LP Adjustment Amount and the Corp Adjustment Amount
shall be deemed to be finally determined in the amounts set forth in the
Adjustment Statement on the Dispute Deadline Date unless a Notice of
Disagreement is timely given in accordance with Section 2.5(c) with respect to
the calculation thereof. If such a Notice of Disagreement is timely given, the
LP Adjustment Amount and the Corp Adjustment Amount shall be deemed finally
determined on the date that the selected accounting firm gives Notice to Buyers
and Seller of its determination with respect to all disputed items regarding the
calculation thereof, or, if earlier, the date on which Seller and Buyers agree
in writing on the amount thereof, in which case the LP Adjustment Amount and the
Corp Adjustment Amount shall be calculated in accordance with such determination
or agreement, as the case may be.
     (e) Payments.
     (i) If the LP Adjustment Amount, as finally determined, exceeds the LP
Estimated Adjustment Amount, then LP Buyer shall pay to Seller the amount of
such excess, plus interest on the amount of such excess from (and including) the
Effective Date to (but excluding) the date of payment at the Prime Rate plus
1.0%. If the LP Adjustment Amount, as finally determined, is less than the LP
Estimated Adjustment Amount, then Seller shall pay to LP Buyer the amount of
such deficiency, plus interest on the amount of such deficiency from (and
including) the Effective Date to (but excluding) the date of payment at the
Prime Rate plus 1.0%.
     (ii) If the Corp Adjustment Amount, as finally determined, exceeds the Corp
Estimated Adjustment Amount, then Corp Buyer shall pay to Seller the amount of
such excess, plus interest on the amount of such excess from (and including) the
Effective Date to (but excluding) the date of payment at the Prime Rate plus
1.0%. If the Corp Adjustment Amount, as finally determined, is less than the
Corp Estimated Adjustment Amount, then Seller shall pay to Corp Buyer the amount
of such deficiency, plus interest on the amount of such deficiency from (and
including) the Effective Date to (but excluding) the date of payment at the
Prime Rate plus 1.0%.
     (iii) Any payments due under this Section 2.5(e) shall be made within three
business days of the date the LP Adjustment Amount and the Corp Adjustment
Amount are deemed to be finally determined under Section 2.5(d).
Purchase and Sale Agreement — Project Gemini [Great Lakes Businesses]

Page 12



--------------------------------------------------------------------------------



 



     (f) Definition. The “GLGTCO Working Capital” and the “GLGTLP Working
Capital,” in each case as of the Balance Sheet Date, are calculated as set forth
on Schedule 2.5(f). The “GLGTCO Working Capital” as of the Effective Date shall
be calculated using the Effective Date GLGTCO Financial Statements and shall be
equal to (1) the amount of current assets of GLGTCO, as reflected on the
Effective Date GLGTCO Financial Statements, less (2) the amount of current
liabilities of GLGTCO, as reflected on the Effective Date GLGTCO Financial
Statements. The “GLGTLP Working Capital” as of the Effective Date shall be
calculated using the Effective Date GLGTLP Financial Statements and shall be
equal to (1) the amount of current assets of GLGTLP, as reflected on the
Effective Date GLGTLP Financial Statements, less (2) the amount of current
liabilities of GLGTLP, as reflected on the Effective Date GLGTLP Financial
Statements. Notwithstanding the foregoing sentence, (i) for the purpose of
calculating the GLGTCO Working Capital, none of the following have been or shall
be included in either current assets or current liabilities: (A) assets or
liabilities of GLGTCO relating to Taxes (including any deferred Tax assets or
liabilities); (B) any assets or liabilities of GLGTCO relating to an
intercompany account; (C) cash or cash equivalents on hand or accounts
receivable constituting the proceeds of insurance received or receivable by
GLGTCO in respect of a casualty loss experienced by GLGTCO after the Balance
Sheet Date, which casualty loss involves an asset reflected as a non-current
asset as of the Balance Sheet Date; and (D) any Excluded Assets and (ii) for the
purpose of calculating the GLGTLP Working Capital, none of the following have
been or shall be included in either current assets or current liabilities:
(A) assets or liabilities of GLGTLP relating to Taxes (including any deferred
Tax assets or liabilities); (B) the current portion of any principal payment
obligation with respect to Long-Term Debt; (C) cash or cash equivalents on hand
or accounts receivable constituting the proceeds of insurance received or
receivable by GLGTLP in respect of a casualty loss experienced by GLGTLP after
the Balance Sheet Date, which casualty loss involves an asset reflected as a
non-current asset as of the Balance Sheet Date; and (D) any Excluded Assets.
Except to the extent specifically contemplated above, Seller represents and
warrants to Buyers that the GLGTCO Working Capital and GLGTLP Working Capital as
of the Balance Sheet Date has been calculated in a manner consistent with the
method for calculating GLGTCO Working Capital and GLGTLP Working Capital,
respectively, as of the Effective Date as set forth in this Section 2.5(f).
     2.6 Acknowledgement of Obligations. For the avoidance of doubt, subject to
the terms and conditions of this Agreement, including Sections 7.3 and 7.8 and
Articles 11 and 12, (i) Buyers acknowledge and agree that, following the
Closing, the Acquired Companies shall remain obligated for their liabilities and
obligations, including the Long-Term Debt and accrued and unpaid interest
thereon, outstanding as of the Closing (the “Assumed Obligations”), and (ii) the
Acquired Companies shall pay, perform, and discharge the Assumed Obligations
from and after the Closing in accordance with their terms.
     2.7 Purchase Price Allocation. Seller and Buyers agree that the Purchase
Price shall be allocated among the Acquired Companies for Tax purposes in
accordance with the allocation set forth on Schedule 2.7 (the “Purchase Price
Allocation Schedule”). The Purchase Price Allocation Schedule shall be revised
to take into account subsequent adjustments under this
Purchase and Sale Agreement — Project Gemini [Great Lakes Businesses]

Page 13



--------------------------------------------------------------------------------



 



Agreement to the Purchase Price after the Closing. Seller and Buyers shall each
report the Tax consequences of the purchase and sale contemplated hereby in a
manner consistent with the Purchase Price Allocation Schedule and shall not take
any inconsistent position on any Tax Returns unless required by Applicable Law.
Article 3
CLOSING
     3.1 Closing. Subject to fulfillment or waiver of the conditions in this
Agreement, the Closing shall take place on the Closing Date. The Closing shall
take place at the offices of Andrews Kurth LLP, 600 Travis Street, Houston,
Texas 77002 or such other place as the Parties may agree, at 10:00 a.m.,
Houston, Texas time, as promptly as practicable following the satisfaction or
waiver of all conditions to Closing in Articles 8 and 9 (other than conditions
that by their nature are to be satisfied at the Closing) or at such other time
as the Parties may agree. For the avoidance of doubt, subject to the
satisfaction or waiver of all conditions to Closing in Articles 8 and 9 (other
than conditions that by their nature are to be satisfied at the Closing), the
Parties agree that the Closing shall occur on the same business day as the
Closing of the transactions under the Pipeline/Storage PSA. Unless otherwise
agreed, all Closing transactions shall be deemed to have occurred
simultaneously.
     3.2 Deliveries by Seller. At the Closing, Seller will deliver the following
documents to Buyers:
     (a) A certificate executed on behalf of Seller by the president, senior
vice president, or vice president of Seller, dated the Closing Date,
representing and certifying, in such detail as Buyers may reasonably request,
that the conditions set forth in Sections 9.1 and 9.2 have been fulfilled.
     (b) The certificates, instruments, and documents listed below:
     (i) An assignment or other transfer document for the transfer of the GLGTLP
GP Interest to LP Buyer in a form acceptable to Buyers, free and clear of all
Encumbrances.
     (ii) The stock certificates representing all of the GLGTCO Shares duly
endorsed in blank, or accompanied by stock powers duly executed in blank, and
otherwise in form acceptable to Buyers for transfer of the GLGTCO Shares to Corp
Buyer free and clear of all Encumbrances.
     (iii) The written resignations of the directors and officers appointed or
designated by Seller or any of its Affiliates to the Acquired Companies, such
resignations to be effective concurrently with the Closing on the Closing Date.
     (c) An agreement in form and substance mutually satisfactory to Seller and
Buyers pursuant to which each of Buyers and any other Affiliate of Buyers that
is a party to or is otherwise bound by the agreements referenced below, and each
of Seller; American Natural Resources Company; ANR Pipeline Company; El Paso CNG
Purchase and Sale Agreement — Project Gemini [Great Lakes Businesses]

Page 14



--------------------------------------------------------------------------------



 



Company, L.L.C.; ANR Capital Corporation; Seafarer US Pipeline System, Inc. and
any other Affiliate of Seller that is a party to or is otherwise bound by the
agreements referenced below, is released from, and waives any rights it may have
under, (i) the Capital Contribution Agreement, dated as of April 5, 1990, as
amended, among American Natural Resources Company, Seller, Corp Buyer,
TransCanada GL, Inc. and GLGTCO, including any consents, assignments,
assumptions, waivers or other instruments related thereto, (ii) the Corporate
Agreement, date as of August 20, 1965, as amended, between American Natural
Resources Company and TransCanada PipeLines Limited, including any consents,
assignments, assumptions, waivers or other instruments related thereto, or
(iii) Article VII of the Agreement of Limited Partnership of GLGTLP dated as of
April 5, 1990 among TransCanada GL Inc., Coastal Great Lakes, Inc. and GLGTCO,
as amended including any consents, assignments, assumptions, waivers or other
instruments related thereto.
     (d) Such other certificates, instruments of conveyance, and documents as
may be reasonably requested by Buyers prior to the Closing Date to carry out the
intent and purposes of this Agreement.
     3.3 Deliveries by Buyers. At the Closing, Buyers will deliver the following
documents to Seller:
     (a) A certificate executed by the president, senior vice president, or vice
president of the Corp Buyer and a similar officer of the general partner of the
LP Buyer, in each case dated the Closing Date, representing and certifying, in
such detail as Seller may reasonably request, that the conditions set forth in
Sections 8.1 and 8.2 have been fulfilled.
     (b) Such other certificates, instruments, and documents as may be
reasonably requested by Seller prior to the Closing Date to carry out the intent
and purposes of this Agreement.
     (c) Payment of the sum of the LP Base Purchase Price, as adjusted by the LP
Estimated Adjustment Amount, and the LP Interest Adjustment by LP Buyer, in
immediately available funds to the bank account or accounts designated by Seller
under Section 2.2.
     (d) Payment of the sum of the Corp Base Purchase Price, as adjusted by the
Corp Estimated Adjustment Amount, and the Corp Interest Adjustment by Corp
Buyer, in immediately available funds to the bank account or accounts designated
by Seller under Section 2.2.
     (e) An executed counterpart of the agreement specified in Section 3.2(c).
Purchase and Sale Agreement — Project Gemini [Great Lakes Businesses]

Page 15



--------------------------------------------------------------------------------



 



Article 4
REPRESENTATIONS AND WARRANTIES OF SELLER
     Except as set forth in the Schedules (it being understood that a
representation or warranty shall not be deemed to be qualified by any item
disclosed or described in any Schedule unless it is reasonably apparent that
such item is applicable to such representation or warranty), Seller represents
and warrants to Buyers as follows:
     4.1 Corporate Organization. Seller is a limited liability company duly
organized, validly existing, and in good standing under the laws of Delaware.
     4.2 Acquired Companies.
     (a) List of Acquired Companies. Except as set forth on Schedule 4.2, to the
Seller’s knowledge, the Acquired Companies do not own, directly or indirectly,
any capital stock or other equity securities of any corporation or have any
direct or indirect equity or ownership interest in any other Person.
Schedule 4.2 lists (i) each Acquired Company, the jurisdiction of incorporation
or formation of each Acquired Company, and the authorized (in the case of
capital stock) and outstanding capital stock or other equity interests held or
owned by Seller in each Acquired Company (including the owners thereof), and
(ii) to Seller’s knowledge, each of the other entities in which the Acquired
Companies own any equity interests. To Seller’s knowledge, each corporate
Acquired Company is a corporation duly organized, validly existing, and in good
standing under the laws of the jurisdiction of its incorporation and each other
Acquired Company is duly formed, validly existing and in good standing under the
laws of the jurisdiction of its formation. To Seller’s knowledge, each Acquired
Company has all requisite corporate or other power and authority, as applicable,
to own, lease, and operate its assets and properties and to carry on its
business as now being conducted. To Seller’s knowledge, no actions or
proceedings to dissolve any Acquired Company are pending.
     (b) No Encumbrances. Except as otherwise indicated on Schedule 4.2, the
Purchased Interests constitute the only equity interests in the Acquired
Companies owned by Seller and such Purchased Interests are owned directly or
indirectly by Seller free and clear of all Encumbrances, other than
(i) restrictions on transfer that may be imposed by federal or state securities
laws, (ii) those that arise by virtue of any actions taken by or on behalf of
either Buyer or its respective Affiliates, or (iii) the restrictions on transfer
that may be imposed under the certificate of incorporation, bylaws, or other
organizational documents of the Acquired Companies. All outstanding shares of
capital stock of each corporate Acquired Company owned directly or indirectly by
Seller have been validly issued and are fully paid and nonassessable. All equity
interests of each other Acquired Company owned directly or indirectly by Seller
have been validly issued and are fully paid. None of the shares of capital stock
or other equity interests of any Acquired Company owned directly or indirectly
by Seller are subject to, or were issued in violation of, any preemptive or
similar rights.
Purchase and Sale Agreement — Project Gemini [Great Lakes Businesses]

Page 16



--------------------------------------------------------------------------------



 



     (c) No Options. Except for equity interests in the Acquired Companies that
are owned by Affiliates of the Corp Buyer as set forth in Section 5.9 or as set
forth on Schedule 4.2, there are outstanding (i) to Seller’s knowledge, no
shares of capital stock or other equity securities of any Acquired Company,
(ii) to Seller’s knowledge, no securities of any Acquired Company convertible
into or exchangeable for shares of capital stock or other equity securities of
any Acquired Company, (iii) no options or other rights to acquire from Seller
or, to Seller’s knowledge, any Acquired Company, and no obligation of Seller or,
to Seller’s knowledge, any Acquired Company to issue or sell, any shares of
capital stock or other equity securities, and (iv) to Seller’s knowledge, no
equity equivalent, interests in the ownership or earnings, or other similar
rights of or with respect to any Acquired Company or any securities convertible
into or exchangeable for such capital stock or equity securities. There are no
outstanding obligations of Seller or, to Seller’s knowledge, any Acquired
Company to repurchase, redeem, or otherwise acquire any of the foregoing shares,
securities, options, equity equivalents, interests, or rights.
     (d) Qualification. To Seller’s knowledge, each of the Acquired Companies is
duly qualified or licensed to do business as a corporation, foreign corporation,
limited partnership, or limited liability company, as applicable, and the
Acquired Companies are each in good standing in each of the jurisdictions set
forth opposite its name on Schedule 4.2, which are all the jurisdictions in
which the assets or property owned, leased, or operated by it or the conduct of
its business requires such qualification or licensing, except jurisdictions in
which the failure to be so qualified or licensed would not, individually or in
the aggregate, have or reasonably be expected to have a Material Adverse Effect.
     4.3 Charter and Bylaws. To Seller’s knowledge, Seller has made available to
Buyers in the Data Site accurate and complete copies of the certificate of
incorporation and bylaws (or equivalent organizational documents) as currently
in effect for each Acquired Company.
     4.4 Authority Relative to this Agreement. Seller has full power and
authority to execute, deliver, and perform this Agreement and the Related
Agreements. The execution, delivery, and performance by Seller of this Agreement
and the Related Agreements, and the consummation by it of the transactions
contemplated hereby and thereby, have been duly authorized by all necessary
action on the part of Seller and no other action on the part of Seller or any
Affiliate or member of Seller is necessary to authorize such execution, delivery
and performance. This Agreement has been duly executed and delivered by Seller
and constitutes, and each Related Agreement has been, or when executed will be,
duly executed and delivered by Seller and constitutes, or when executed and
delivered will constitute, valid and legally binding obligations of Seller,
enforceable against Seller in accordance with its terms, except that such
enforceability may be limited by (i) applicable bankruptcy, insolvency,
reorganization, moratorium, and similar laws affecting creditors’ rights
generally and (ii) equitable principles which may limit the availability of
certain equitable remedies (such as specific performance) in certain instances.
Purchase and Sale Agreement — Project Gemini [Great Lakes Businesses]

Page 17



--------------------------------------------------------------------------------



 



     4.5 No Conflict. The execution, delivery, and performance by Seller of this
Agreement and the Related Agreements and the consummation of the transactions
contemplated hereby or thereby do not and will not (x) violate or breach the
certificate of incorporation or by-laws (or equivalent organizational documents)
of (i) Seller or (ii) to Seller’s knowledge, GLGTCO, GLGTLP or any other
Acquired Company, (y) violate or breach any Applicable Law binding upon Seller
or, to Seller’s knowledge, any Acquired Company, or any of their respective
assets or properties, or (z) to Seller’s knowledge, violate or result in any
breach of, or constitute a default (or event which with the giving of notice or
lapse of time, or both, would become a default) under, or give to others any
rights of termination, amendment, acceleration or cancellation of, or result in
the creation of any Encumbrance on any of the assets or properties of any
Acquired Company under, any note, bond, mortgage, indenture, contract,
agreement, lease, license, permit, franchise, or other instrument relating to
such assets or properties to which any Acquired Company is a party or by which
any of such assets or properties is bound or affected, except in the case of
clauses (y) and (z) as would not, individually or in the aggregate, have or
reasonably be expected to have, a Material Adverse Effect.
     4.6 Consents, Approvals, and Licenses. No consent, approval, authorization,
license, order or Permit of, or declaration, filing or registration with, or
notification to, any Governmental Entity, or any other Person, is required to be
made or obtained by Seller or, to Seller’s knowledge, any Acquired Company in
connection with the execution, delivery, and performance of this Agreement or
the Related Agreements and the consummation of the transactions contemplated
hereby or thereby, except: (a) as set forth on Schedule 4.6; (b) where the
failure to obtain such consents, approvals, authorizations, licenses, orders, or
Permits of, or to make such declarations, filings, or registrations or
notifications, would not, individually or in the aggregate, have or reasonably
be expected to have, a Material Adverse Effect; and (c) as may be necessary as a
result of any facts or circumstances relating solely to Buyers.
     4.7 Financial Statements and Reports. Schedule 4.7(a) contains (i)(A) an
audited consolidated balance sheet of GLGTCO as of December 31, 2005 and an
unaudited consolidated balance sheet of GLGTCO as of September 30, 2006, (B) an
audited consolidated statement of income of GLGTCO for the year ended
December 31, 2005 and an unaudited consolidated statement of income of GLGTCO
for the nine-month period ended September 30, 2006, and (C) an audited
consolidated statement of cash flow of GLGTCO for the year ended December 31,
2005 (collectively, the “GLGTCO Financial Statements”), and (ii)(A) an audited
consolidated balance sheet of GLGTLP as of December 31, 2005 and an unaudited
consolidated balance sheet of GLGTLP as of September 30, 2006, (B) an audited
consolidated statement of income of GLGTLP for the year ended December 31, 2005
and an unaudited consolidated statement of income of GLGTLP for the nine-month
period ended September 30, 2006, and (C) an audited consolidated statement of
cash flow of GLGTLP for the year ended December 31, 2005 (collectively, the
“GLGTLP Financial Statements” and with the GLGTCO Financial Statements, the “GL
Financial Statements”). To Seller’s knowledge, the GL Financial Statements have
been prepared in accordance with U.S. GAAP, except as set forth in the notes
thereto, consistently applied throughout the periods covered thereby. To
Seller’s knowledge, the GL Financial Statements are consistent with the books
and records of GLGTCO and GLGTLP, as the case may be, and fairly present, in all
material respects, the financial position, results of operations, and cash flows
of GLGTCO or GLGTLP, as the case may be, as of the date and for
Purchase and Sale Agreement — Project Gemini [Great Lakes Businesses]

Page 18



--------------------------------------------------------------------------------



 



the period indicated. To Seller’s knowledge, except as disclosed on
Schedule 4.7, there are no significant deficiencies, including material
weaknesses in the design or operation of internal controls over the Acquired
Companies’ financial reporting.
     4.8 Absence of Certain Changes. Except as disclosed on Schedule 4.8, as
contemplated by other provisions of this Agreement, or as would not,
individually or in the aggregate, have or reasonably be expected to have a
Material Adverse Effect, since the Balance Sheet Date, to Seller’s knowledge,
(i) there has not been any adverse change in the assets, liabilities, business,
operations, results of operation, or financial condition of the Acquired
Companies, (ii) the businesses of the Acquired Companies have been conducted
only in the ordinary course consistent with past practice, (iii) none of the
Acquired Companies has incurred any liability or entered into any agreement, in
each case, outside the ordinary course of business consistent with past
practice, (iv) none of the Acquired Companies has suffered any unrepaired loss,
damage, destruction, or other casualty to any of its property, plant, equipment,
or inventories (whether or not covered by insurance), and (v) the Acquired
Companies have not made any change in compensation levels of their senior
executives, any changes in the manner in which other employees of the Acquired
Companies are generally compensated, or any provision of additional or
supplemental benefits for employees of the Acquired Companies generally, except
normal periodic increases or promotions effected in the ordinary course of
business consistent with past practice.
     4.9 Undisclosed Liabilities. To Seller’s knowledge, the Acquired Companies
do not have any liability or obligation, except (i) liabilities or obligations
reflected on the GL Financial Statements, (ii) liabilities or obligations which
have arisen since the Balance Sheet Date in the ordinary course of business
consistent with past practice, (iii) liabilities or obligations reflected on
Schedule 4.9, (iv) liabilities or obligations with respect to the Tax and
environmental matters, which are addressed by the representations and warranties
set forth in Section 4.10 and 4.15, respectively, and (v) other liabilities or
obligations which, individually or in the aggregate, have not had and would not
be reasonably expected to have a Material Adverse Effect.
     4.10 Tax Matters. Except as disclosed on Schedule 4.10:
     (a) to Seller’s knowledge, all material Tax Returns required to be filed by
or with respect to the Acquired Companies (including consolidated, combined, or
unitary Tax Returns in which the Acquired Companies are members), have been
timely filed with the appropriate Taxing Authorities in all jurisdictions in
which such Tax Returns are required to be filed;
     (b) to Seller’s knowledge, such Tax Returns were correct and complete in
all material respects as to the Acquired Companies, and all Taxes due and
payable on such Tax Returns have been paid in full or adequate reserves
(determined in accordance with U.S. GAAP) have been provided for, on the GLGTCO
Financial Statements and on the GLGTLP Financial Statements as to the Acquired
Companies;
Purchase and Sale Agreement — Project Gemini [Great Lakes Businesses]

Page 19



--------------------------------------------------------------------------------



 



     (c) to Seller’s knowledge, there are no outstanding agreements or waivers
extending the statutory period of limitations applicable to any material Tax
Returns filed by or with respect to, the Acquired Companies;
     (d) to Seller’s knowledge, none of the Tax Returns of or with respect to
any of the Acquired Companies, is currently being audited or examined by any
Taxing Authority;
     (e) to Seller’s knowledge, no material deficiency for any Taxes has been
assessed with respect to any of the Acquired Companies, that has not been
abated, paid in full, or adequately provided for on the GL Financial Statements;
     (f) to Seller’s knowledge, there is no material dispute or material claim
concerning any Tax liability of any of the Acquired Companies, claimed or raised
by any Taxing Authority in writing;
     (g) all material Taxes that, to Seller’s knowledge, any of the Acquired
Companies is or was required to withhold or collect have been duly withheld or
collected, and to the extent required, have been paid to the proper Taxing
Authority;
     (h) to Seller’s knowledge, no payments are due or will become due by any of
the Acquired Companies, under any Tax sharing agreement or similar arrangement;
     (i) each of the Acquired Companies is and has been since its inception
classified for federal tax purposes in the manner described in Treasury
Regulations Sections 301.7701-2 and -3(b) (and any comparable provision of
Applicable Law of state and local jurisdictions that permit such treatment);
     (j) to Seller’s knowledge, a valid election under Section 754 of the Code
is or will be in effect for each of the Acquired Companies classified as a
partnership for federal tax purposes for the taxable year in which Buyers
acquire the Purchased Interests of the Company; and
     (k) to Seller’s knowledge, none of the Acquired Companies is required to
indemnify any other party for taxes owed by any other party.
     4.11 Compliance With Laws. To Seller’s knowledge, the Acquired Companies
are in compliance with all Applicable Laws (other than Applicable Environmental
Laws, as to which Seller’s sole representations and warranties are set forth in
Section 4.15, and Taxes, as to which Seller’s sole representations and
warranties are set forth in Section 4.10), except (i) as disclosed on
Schedule 4.11 or (ii) for noncompliance with such Applicable Laws that would
not, individually or in the aggregate, have or reasonably be expected to have a
Material Adverse Effect. Since January 1, 2004, to Seller’s knowledge, none of
the Acquired Companies (x) has received written notice of any material violation
of any Applicable Law (other than (I) Applicable Environmental Laws, as to which
Seller’s sole representations and warranties are set forth in Section 4.15,
(II) Taxes, as to which Seller’s sole representations and warranties are set
forth in Section 4.10 and (III) such notices that have been resolved with the
applicable
Purchase and Sale Agreement — Project Gemini [Great Lakes Businesses]

Page 20



--------------------------------------------------------------------------------



 



Governmental Entity without liability or cost to the Acquired Companies after
the Closing or (y) is in default in any material respect under any judgment,
order, writ, injunction or decree of any Governmental Entity applicable to the
Acquired Companies or any of their respective assets, properties or operations.
     4.12 Legal Proceedings. Except as disclosed on Schedule 4.12, to Seller’s
knowledge, there are no material Proceedings pending or threatened against or
involving any of the Acquired Companies or any properties of any of the Acquired
Companies. Except (i) as disclosed on Schedule 4.12 and (ii) for judgments,
orders, writs, injunctions or decrees issued by FERC, to Seller’s knowledge,
none of the Acquired Companies is subject to any material judgment, order, writ,
injunction, or decree of any Governmental Entity. Except as set forth in
Schedule 4.12, to Seller’s knowledge, no Acquired Company is subject to any
judgment, order, writ, injunction, or decree issued by FERC that would,
individually or in the aggregate, have, or reasonably be expected to have, a
Material Adverse Effect. Except as disclosed on Schedule 4.12, there are no
Proceedings pending or, to Seller’s knowledge, threatened, seeking to restrain,
prohibit, or obtain damages or other relief from Seller or the Acquired
Companies in connection with this Agreement, the Related Agreements or the
transactions contemplated hereby or thereby.
     4.13 Acquired Company Agreements.
     (a) List of Agreements. To Seller’s knowledge, set forth on Schedule 4.13
is a list of the following agreements and contracts to which any Acquired
Company is a party or by which any Acquired Company is otherwise bound:
     (i) any commitment, agreement or purchase order that could, in accordance
with its terms, involve aggregate payments by any Acquired Company of more than
$5,000,000 within the remaining term of such agreement;
     (ii) any note, loan, evidence of indebtedness, letter of credit or
guarantee of the indebtedness or performance of any obligations of another
Person;
     (iii) any lease under which any Acquired Company is the lessor or lessee of
real or personal property, which lease (A) cannot be terminated by any Acquired
Company without penalty upon not more than 180 calendar days’ notice and (B)
involves an annual base rental during 2006 in excess of $5,000,000;
     (iv) any contracts or agreements containing covenants limiting the freedom
of any Acquired Company or any Acquired Company and its Affiliates, in any
material respect, after the Closing Date to engage in any line of business or
compete with any Person (other than the partnership agreement, certificate of
incorporation or other governing document of any of the Acquired Companies);
     (v) any pending sale or lease of real or personal property of any Acquired
Company (other than sales of natural gas, natural gas liquids, or other items of
inventory in the ordinary course of business) in excess of $5,000,000;
Purchase and Sale Agreement — Project Gemini [Great Lakes Businesses]

Page 21



--------------------------------------------------------------------------------



 



     (vi) any gas purchase contracts, gas sales contracts, gas processing
agreements, transportation agreements, natural gas liquids sales contracts,
operational balancing agreements, storage agreements and gathering agreements
involving payments to or from any Acquired Company during calendar year 2006 in
excess of $5,000,000;
     (vii) any contract requiring a capital expenditure or a commitment for a
capital expenditure in excess of $5,000,000;
     (viii) any material obligation to make future payments, contingent or
otherwise, arising out of or relating to the acquisition or disposition of any
business, assets, or stock of any Acquired Company or of any other Person by any
Acquired Company;
     (ix) any joint venture, joint development or partnership agreement (other
than the partnership or limited liability company operating agreements of the
Acquired Companies);
     (x) documents granting any power of attorney to any officer or employee of
Seller or any of its Affiliates (other than the Acquired Companies) with respect
to the material affairs of any Acquired Company;
     (xi) any material agreement between any Acquired Company, on the one hand,
and a Seller or any Affiliate of a Seller (other than an Acquired Company), on
the other hand, including agreements with respect to the purchase, sale,
transportation, or storage of natural gas, including operational balancing and
measurement agreements; and
     (xii) all material amendments, modifications, extensions or renewals of any
of the foregoing.
     (b) No Violations. To Seller’s knowledge, except as disclosed in Schedule
4.13, none of the Acquired Companies is in material breach or material violation
of, or material default under, any of the Scheduled Contracts. To Seller’s
knowledge, each Scheduled Contract, in all material respects, is a valid
agreement, arrangement, or commitment of the Acquired Company which is a party
thereto, enforceable against such Acquired Company in accordance with its terms
and, in all material respects, is a valid agreement, arrangement, or commitment
of each other party thereto, enforceable against such party in accordance with
its terms, except in each case (i) where enforceability may be limited by
bankruptcy, insolvency, or other similar laws affecting creditors’ rights
generally and except where enforceability is subject to the application of
equitable principles or remedies, or (ii) where such Scheduled Contract has
expired or been terminated by its terms. To Seller’s knowledge, true and
complete electronic copies of the Scheduled Contracts were made available to
Buyers on the Data Site.
Purchase and Sale Agreement — Project Gemini [Great Lakes Businesses]

Page 22



--------------------------------------------------------------------------------



 



     4.14 Employee Plans and Labor Matters.
     (a) Disclosure. To the extent the following are available to Seller, Seller
has heretofore provided to Buyers or made available on the Data Site (i) a true
and complete copy of each Employee Plan that the Acquired Companies contribute
to or participate in (the “Acquired Company Plans”) (each of which is listed on
Schedule 4.14(a)) and any accompanying summary plan description, (ii) each trust
agreement relating to such plan, (iii) the most recent IRS Form 5500 for such
plan, and (iv) the most recent determination letter issued by the IRS with
respect to any such plan intended to be qualified under Section 401(a) of the
Code. To Seller’s knowledge, also set forth on Schedule 4.14(a) is a list of
each Acquired Company Plan that is sponsored or maintained by an Acquired
Company (the “Acquired Company Sponsored Plans”).
     (b) ERISA. To Seller’s knowledge, (i) except as set forth in Schedule
4.14(b), none of the Acquired Company Plans, is a “multiemployer pension plan,”
as described in Section 3(37) of ERISA, or a “multiple employer pension plan,”
as defined in Section 4063 of ERISA, and (ii) no material liability under Title
IV of ERISA has been incurred by the Acquired Companies or any Acquired Company
Plan that has not been satisfied in full, other than liability for premiums that
are not yet due and payable to the Pension Benefit Guaranty Corporation. To
Seller’s knowledge, no Acquired Company Plan has an “accumulated funding
deficiency” (within the meaning of Section 302 of ERISA and Section 412 of the
Code). To Seller’s knowledge, full payment has been made, or will be made in
accordance with Section 404(a)(6) of the Code, of all contributions which any
Acquired Company is required to pay under the terms of each of the Acquired
Company Plans and Section 412 of the Code.
     (c) Qualification. To Seller’s knowledge, each Acquired Company Plan
intended to be qualified under Section 401(a) of the Code has received a
favorable determination letter from the IRS to the effect that it is so
qualified, and to Seller’s knowledge, nothing has occurred since the date of
such letter to adversely affect the qualified status of each such plan. To
Seller’s knowledge, each Acquired Company Plan has been operated in all material
respects in accordance with its terms and the requirements of Applicable Law. To
Seller’s knowledge, there have been no non-exempt “prohibited transactions”
within the meaning of Section 4975 of the Code or Section 406 of ERISA with
respect to any Acquired Company Plan subject to 401(a) of the Code to which
either of those sections may apply that could reasonably be expected to result
in a material liability to any of the Acquired Companies.
     (d) Labor Matters. Except as set forth in Schedule 4.14(d), to Seller’s
knowledge, none of the Acquired Companies is or has been during the past three
years (i) a party to, or bound by, any collective bargaining agreement with a
labor union or labor organization, or (ii) the subject of any formal proceeding
asserting that any Acquired Company has committed an unfair labor practice or is
seeking to compel it to bargain with any labor organization as to wages or
conditions of employment. To the Seller’s knowledge, there are no organizational
efforts presently being made or threatened by or on behalf of any labor union
with respect to employees of any Acquired
Purchase and Sale Agreement — Project Gemini [Great Lakes Businesses]

Page 23



--------------------------------------------------------------------------------



 



Company. To Seller’s knowledge, there is no pending or, to the knowledge of
Seller, threatened grievance, arbitration demand, charge, complaint, or other
legal action against any Acquired Company by the National Labor Relations Board
(the “NLRB”) or any comparable agency of any state of the United States. To
Seller’s knowledge, none of the Acquired Companies has taken any action with
respect to the transactions contemplated hereby that could constitute a “mass
layoff” or “plant closing” within the meaning of the Worker Adjustment and
Retraining Notification (WARN) Act of 1989 or that could otherwise trigger any
notice requirement or liability under any local or state plant closing notice
law.
     4.15 Environmental Matters; Pipeline Matters.
     (a) Environmental Matters. Except as set forth on Schedule 4.15, to
Seller’s knowledge, (i) the Acquired Companies and their respective operations
are in compliance with all Applicable Environmental Laws in all material
respects, (ii) none of the Acquired Companies is the subject of any outstanding
order or judgment from a Governmental Entity under Applicable Environmental Laws
requiring remediation or payment of a fine in an amount in excess of $5,000,000
individually or in the aggregate, (iii) since January 1, 2004, neither Seller
nor any Acquired Company has received any written notice of any material
liability or material violation from any Governmental Entity under any
Applicable Environmental Law, other than such notices that have been resolved
with the applicable Governmental Entity without any liability or cost of the
Acquired Companies related thereto after the Closing Date, and (iv) except for
actions or conditions which have not had and would not reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect, no condition
exists on any property currently owned or leased by the Acquired Companies which
would subject any Acquired Company or such property to any remedial obligations
or liabilities (including liabilities to Third Parties or to private tort
plaintiffs) under any Applicable Environmental Laws that does not have an
adequate reserve (as determined in accordance with U.S. GAAP) on the GL
Financial Statements.
     (b) Pipeline Matters. As of the date of this Agreement, to Seller’s
knowledge, there have been no ruptures of any pipelines or related facilities of
the Acquired Companies resulting in significant injury, loss of life, or
material property damage, except to the extent that any liabilities or costs
arising as a result of such pipeline ruptures have been substantially resolved
so that Seller does not reasonably expect that the Acquired Companies will incur
material liabilities or costs related thereto after the Closing Date.
     4.16 Insurance. To Seller’s knowledge, set forth on Schedule 4.16(i) is a
list of all Acquired Company Insurance Policies. Except as set forth on
Schedule 4.16(ii), Seller and its Affiliates (other than the Acquired Companies)
do not maintain any insurance policy with respect to any of the assets or
operations of any Acquired Company. To Seller’s knowledge, all premiums due and
payable with respect to the Acquired Company Insurance Policies have been timely
paid.
Purchase and Sale Agreement — Project Gemini [Great Lakes Businesses]

Page 24



--------------------------------------------------------------------------------



 



     4.17 Title to Assets. To Seller’s knowledge, except (i) for the Excluded
Assets, or (ii) as shown in Schedule 4.17, each of the Acquired Companies has
good and valid title to its material property interests and the material assets
used or necessary to conduct the business of such Acquired Company as presently
conducted, free and clear of Encumbrances, other than Permitted Encumbrances.
     4.18 Intellectual Property Rights. Except (i) for the assets described in
Section 7.8 or listed on Schedule 7.8, and (ii) for commercially available
software, to the Seller’s knowledge (a) the Acquired Companies own or have the
right to use under a license, sublicense, other agreement all material
intellectual property necessary for the businesses conducted by the Acquired
Companies, (b) each item of material intellectual property owned or used by the
Acquired Companies as of the Balance Sheet Date will be in all material respects
owned or available for use by the Acquired Companies on substantially the same
terms and conditions immediately subsequent to the Closing, (c) such material
intellectual property is not the subject of any Encumbrance or claim of license
or ownership of any Third Party that would materially adversely affect the
Acquired Companies’ rights in, or ability to use or exploit, such intellectual
property, (d) since January 1, 2004, the Acquired Companies have not received
any written notice, claim, or demand alleging any misappropriation or
infringement of any material intellectual property rights of Third Parties,
(e) the Acquired Companies have not engaged in any conduct, or omitted to
perform any necessary act, the result of which is reasonably likely to
invalidate or adversely affect the enforceability of any material intellectual
property rights and (f) there is no infringement, misappropriation or improper
use of the Acquired Companies’ rights in such material intellectual property by
any Third Party.
     4.19 Permits. To Seller’s knowledge, each of the Acquired Companies
possesses all Permits necessary for it to own its assets and operate its
business as currently conducted, except where the failure to hold any such
Permit would not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect on the Acquired Companies taken as a whole. To
Seller’s knowledge, all such Permits are in full force and effect and, except as
reflected in Schedule 4.19, none of the Acquired Companies has received any
written notifications concerning violations of any such Permits. To Seller’s
knowledge, there are no Proceedings pending or threatened before any
Governmental Entity, arbitrator, or mediator that seek the revocation,
cancellation, suspension, or adverse modification thereof, except for such
matters as would not, individually or in the aggregate, have or reasonably be
expected to have a Material Adverse Effect.
     4.20 Regulatory Matters. To Seller’s knowledge, each of the Acquired
Companies is in compliance in all material respects with (i) all applicable
provisions of the Natural Gas Act (the “NGA”) and (ii) all applicable orders and
regulations of FERC that pertain to the business or operations of that Acquired
Company. No approval of FERC is required in connection with execution of this
Agreement by Seller or the consummation of the transactions contemplated hereby
with respect to Seller or, to Seller’s knowledge, the Acquired Companies.
     4.21 [Intentionally Omitted].
Purchase and Sale Agreement — Project Gemini [Great Lakes Businesses]

Page 25



--------------------------------------------------------------------------------



 



     4.22 Brokerage Fees. Except as set forth on Schedule 4.22, neither Seller
nor any of its Affiliates (other than the Acquired Companies) or, to Seller’s
knowledge, any Acquired Company has retained any financial advisor, broker,
agent, or finder or paid or agreed to pay any financial advisor, broker, agent,
or finder on account of this Agreement or the transactions contemplated hereby
for which Buyers or any Acquired Company shall have any responsibility or
liability.
     4.23 Transactions with Directors, Officers, Employees and Affiliates.
Except for the Purchased Interests or as set forth on Schedule 4.23, Seller and
its Affiliates (other than the Acquired Companies) do not own or have any rights
(other than transportation rights on the facilities of the Acquired Companies)
in or to any of the material assets, properties or rights used by the Acquired
Companies.
     4.24 Long-Term Debt. To Seller’s knowledge, (a) the Acquired Companies have
no other indebtedness for borrowed money that would be treated as long-term debt
under U.S. GAAP (including the amount of unamortized debt discount, if any)
other than the Long-Term Debt and (b) set forth on Schedule 4.24 is the
principal amount outstanding under each of the items listed in the definition of
Long-Term Debt (on a per item basis) as of the date hereof.
     4.25 Limitations. Except as and to the extent set forth in this Agreement,
Seller makes no representations or warranties whatsoever to Buyers and hereby
disclaim all liability and responsibility for any representation, warranty,
statement, or information made, communicated, or furnished (orally or in
writing) to Buyers or their representatives (including any opinion, information,
projection, or advice that may have been or may be provided to Buyers by any
director, officer, employee, agent, consultant, or representative of Seller or
any Affiliate thereof, including those in the Data Site or in the Confidential
Memorandum dated September 2006). Seller makes no representations or warranties
to Buyers regarding the probable success or profitability of the businesses of
the Acquired Companies.
Article 5
REPRESENTATIONS AND WARRANTIES OF BUYERS
     Each Buyer (with respect to itself, but not with respect to the other
Buyer) represents and warrants to Seller as follows (it being understood and
agreed that for purposes of the representations and warranties in this
Article 5, LP Buyer shall not be deemed to be an affiliate of Corp Buyer or
Buyer Guarantors, and vice versa):
     5.1 Organization. Corp Buyer is a corporation duly organized, validly
existing, and in good standing under the laws of the jurisdiction of its
incorporation. LP Buyer is a limited partnership duly formed, validly existing,
and in good standing under the laws of the jurisdiction of its formation.
     5.2 Authority Relative to This Agreement. Such Buyer has full power and
authority to execute, deliver, and perform this Agreement and any Related
Agreements to which it is a party. The execution, delivery, and performance by
such Buyer of this Agreement and such
Purchase and Sale Agreement — Project Gemini [Great Lakes Businesses]

Page 26



--------------------------------------------------------------------------------



 



Related Agreements and the consummation by such Buyer of the transactions
contemplated hereby and thereby have been duly authorized by all necessary
corporate or limited partnership action of such Buyer, and no other action on
the part of such Buyer, its Affiliates or any shareholder or partner of such
Buyer is necessary to authorize such execution, delivery and performance. This
Agreement has been duly executed and delivered by such Buyer and constitutes,
and each such Related Agreement executed or to be executed by such Buyer has
been, or when executed will be, duly executed and delivered by such Buyer and
constitutes, or when executed and delivered will constitute, a valid and legally
binding obligation of such Buyer, enforceable against such Buyer in accordance
with their terms, except that such enforceability may be limited by
(i) applicable bankruptcy, insolvency, reorganization, moratorium, and similar
laws affecting creditors’ rights generally and (ii) equitable principles which
may limit the availability of certain equitable remedies (such as specific
performance) in certain instances.
     5.3 No Conflict. The execution, delivery and performance of this Agreement
and the Related Agreements by such Buyer and the consummation by such Buyer of
the transactions contemplated hereby or thereby do not and will not (a) violate
or breach the certificate of incorporation or by-laws of (or other
organizational documents) of such Buyer, (b) violate or breach any Applicable
Law binding upon such Buyer, or (c) violate or result in any breach of, or
constitute a default (or event which with the giving of notice or lapse of time,
or both, would become a default) under, or give to others any rights of
termination, amendment, acceleration or cancellation of, or result in the
creation of any Encumbrance on any of the assets or properties of such Buyer
under, any note, bond, mortgage, indenture, contract, agreement, lease, license,
permit, franchise or other instrument relating to such assets or properties to
which such Buyer is a party or by which any of such assets or properties is
bound or affected, except in the case of clauses (b) and (c) as would not,
individually or in the aggregate, reasonably be expected to materially impede or
delay such Buyer’s ability to perform its obligations under this Agreement or to
consummate the transactions contemplated hereby.
     5.4 Consents, Approvals, and Licenses. No consent, approval, authorization,
license, order, or Permit of, or declaration, filing, or registration with, or
notification to, any Governmental Entity, or any other Person, is required to be
made or obtained by such Buyer or any of its Affiliates in connection with the
execution, delivery, and performance of this Agreement and the Related
Agreements and the consummation of the transactions contemplated hereby or
thereby, except (a) as may be necessary as a result of any facts or
circumstances relating solely to Seller, or (b) where the failure to obtain such
consent, approval, authorization, license, order, or Permit, or to make such
declaration, filing, registration or notification would not, individually or in
the aggregate, reasonably be expected to materially impede or delay such Buyer’s
ability to perform its obligations under this Agreement or to consummate the
transactions contemplated hereby.
     5.5 Investment Intent; Investment Experience; Restricted Securities. Such
Buyer is acquiring the GLGTCO Shares or GLGTLP GP Interest, as the case may be,
for its own account for investment and not with a view to, or for sale or other
disposition in connection with, any distribution of all or any part thereof. In
acquiring the Purchased Interests it is acquiring, such Buyer is not offering or
selling, and will not offer or sell, for Seller in connection with any
Purchase and Sale Agreement — Project Gemini [Great Lakes Businesses]

Page 27



--------------------------------------------------------------------------------



 



distribution of such Purchased Interests, and such Buyer does not have a
participation and will not participate in any such undertaking or in any
underwriting of such an undertaking except in compliance with applicable federal
and state securities laws. Such Buyer acknowledges that it is able to understand
and appreciate the businesses conducted by the Acquired Companies, can bear the
economic risk of its investment in the Purchased Interests it is acquiring, and
has such knowledge and experience in financial and business matters that it is
capable of evaluating the merits and risks of an investment in such Purchased
Interests. Such Buyer is an “accredited investor” as such term is defined in
Regulation D under the Securities Act. Such Buyer understands that the Purchased
Interests it is acquiring will not have been registered under the Securities Act
or any applicable state securities laws, that such Purchased Interests will be
characterized as “restricted securities” under federal securities laws and that
under such laws and applicable regulations such Purchased Interests cannot be
sold or otherwise disposed of without registration under the Securities Act or
an exemption therefrom.
     5.6 Legal Proceedings. There are no Proceedings pending against such Buyer
or its Affiliates or, to the knowledge of such Buyer, threatened against such
Buyer or its Affiliates seeking to restrain, prohibit, or obtain damages or
other relief in connection with this Agreement or the transactions contemplated
hereby.
     5.7 Brokerage Fees. Neither such Buyer nor any of its Affiliates has
retained any financial advisor, broker, agent, or finder or paid or agreed to
pay any financial advisor, broker, agent, or finder on account of this Agreement
or the transactions contemplated hereby for which Seller or its Affiliates will
have any responsibility or liability.
     5.8 Available Funds. At the Closing, (i) LP Buyer will have sufficient cash
or other sources of immediately available funds to enable it to pay the full LP
Base Purchase Price, as adjusted by the LP Adjustment Amount and the LP Interest
Adjustment, and (ii) Corp Buyer will have sufficient cash or other sources of
immediately available funds to enable it to pay the full Corp Base Purchase
Price, as adjusted by the Corp Adjustment Amount and the Corp Interest
Adjustment.
     5.9 Ownership by Corp Buyer. Except for the Purchased Interests and the
equity interests owned by Affiliates of Corp Buyer as set forth on Schedule 5.9,
Corp Buyer represents and warrants that there are outstanding (i) to Corp
Buyer’s knowledge, no shares of capital stock or other equity securities of any
Acquired Company, (ii) to Corp Buyer’s knowledge, no securities of any Acquired
Company convertible into or exchangeable for shares of capital stock or other
equity securities of any Acquired Company, (iii) no options or other rights to
acquire from the Affiliates of Corp Buyer listed on Schedule 5.9 or, to Corp
Buyer’s knowledge, any Acquired Company, and no obligation of the Affiliates of
Corp Buyer listed on Schedule 5.9 or, to Corp Buyer’s knowledge, any Acquired
Company to issue or sell, any shares of capital stock or other equity
securities, and (iv) to Corp Buyer’s knowledge, no equity equivalent, interests
in the ownership or earnings, or other similar rights of or with respect to any
Acquired Company or any securities convertible into or exchangeable for such
capital stock or equity securities. There are no outstanding obligations of the
Affiliates of Corp Buyer listed on Schedule 5.9 or, to Corp Buyer’s knowledge,
any Acquired Company to repurchase, redeem, or otherwise acquire any of the
foregoing shares, securities, options, equity equivalents, interests, or rights.
Purchase and Sale Agreement — Project Gemini [Great Lakes Businesses]

Page 28



--------------------------------------------------------------------------------



 



     5.10 Independent Investigation. Each Buyer hereby acknowledges and affirms
that it has completed its own independent investigation, analysis, and
evaluation of the Acquired Companies, that it has made all such reviews and
inspections of the businesses, assets, results of operations, condition
(financial or otherwise), liabilities, and prospects of the Acquired Companies
as it has deemed necessary or appropriate, and that in making its decision to
enter into this Agreement and to consummate the transactions contemplated hereby
it has relied solely on (i) its own independent investigation, analysis, and
evaluation of such matters and the Acquired Companies and (ii) the
representations and warranties expressly set forth in this Agreement and in the
Related Agreements.
Article 6
CONDUCT OF ACQUIRED COMPANIES PENDING CLOSING
     Seller hereby covenants and agrees with each Buyer as follows:
     6.1 Conduct and Preservation of the Acquired Companies. Except as provided
in this Agreement and Schedule 6.2 or as consented to in writing by Buyers
(which consent will not be unreasonably withheld, delayed, or conditioned),
during the period from the date hereof to the Closing, Seller shall (i) use
commercially reasonable efforts to cause each of the Acquired Companies to
conduct its operations according to its ordinary course of business consistent
with past practice and in compliance with all Applicable Laws, (ii) use
commercially reasonable efforts to cause each Acquired Company in all material
respects to preserve, maintain, and protect its assets, rights, and properties,
(iii) keep the insurance policies listed in Schedule 4.16(ii) in effect through
the Closing, and (iv) use commercially reasonable efforts to cause each Acquired
Company to comply in all material respects with the licenses and terms and
conditions of service provided by FERC or any other permitting or regulatory
agency known to Seller. Notwithstanding the foregoing, Seller and the Acquired
Companies shall not be required to make any payments or enter into or amend any
contractual agreements, arrangements, or understandings to satisfy the foregoing
obligation unless such payment or other action is required or consistent with
past practice.
     6.2 Restrictions on Certain Actions. Without limiting the generality of
Section 6.1, and except as set forth in Schedule 6.2, during the period between
the date hereof and the Closing, Seller shall use commercially reasonable
efforts to not permit any Acquired Company, without the prior written consent of
Buyers, which consent shall not be unreasonably withheld, delayed, or
conditioned, to:
     (a) amend its charter or bylaws or other governing instruments;
     (b) (i) issue, sell, or deliver (whether through the issuance or granting
of options, warrants, commitments, subscriptions, rights to purchase, or
otherwise) any shares of its capital stock of any class or any other securities
or equity equivalents; or (ii) amend any of the terms of any such securities
outstanding as of the date hereof;
     (c) (i) split, combine, or reclassify any shares of its capital stock or
other equity interests; (ii) declare, set aside or pay any dividend or other
distribution (whether
Purchase and Sale Agreement — Project Gemini [Great Lakes Businesses]

Page 29



--------------------------------------------------------------------------------



 



in cash, stock or property or any combination thereof) in respect of its capital
stock or other equity interests; (iii) repurchase, redeem or otherwise acquire
any of its securities; or (iv) adopt a plan of complete or partial liquidation
or resolutions providing for or authorizing a liquidation, dissolution, merger,
consolidation, restructuring, recapitalization, or other reorganization of any
Acquired Company;
     (d) except in the ordinary course of business consistent with past
practice, create, incur, guarantee, or assume any indebtedness for borrowed
money or otherwise become liable or responsible for the obligations of any other
Person;
     (e) except for normal increases in the ordinary course of business
consistent with past practice that, in the aggregate, do not result in a
material increase in benefits or compensation expense to the Acquired Companies,
taken as a whole, increase the benefits or compensation to any director,
officer, or employee of the Acquired Companies; (ii) pay to any director,
officer, or employee of the Acquired Companies any benefit not required by any
employee benefit agreement, trust, plan, fund, or other arrangement as in effect
on the date hereof; or (iii) hire, terminate without cause, or transfer any
Employee;
     (f) acquire, sell, lease, transfer, or otherwise dispose of, directly or
indirectly, any assets outside the ordinary course of business consistent with
past practice or any assets having a value of $5,000,000 or more in the
aggregate;
     (g) acquire (by merger, consolidation, or acquisition of stock or assets,
or otherwise) any corporation, partnership, or other business organization or
division thereof;
     (h) make any capital expenditure or expenditures in excess of the existing
capital expenditures budget approved by the management committee of GLGTLP,
except for reasonable expenditures made by any Acquired Company in connection
with any emergency or other force majeure events affecting such Acquired
Company;
     (i) pay, discharge, or satisfy any material claims, liabilities, or
obligations (whether accrued, absolute, contingent, unliquidated or otherwise,
and whether asserted or unasserted), other than the payment, discharge or
satisfaction in the ordinary course of business consistent with past practice,
or in accordance with their terms, of liabilities reflected or reserved against
in the GLGTCO Financial Statements or GLGTLP Financial Statements or incurred
since the Balance Sheet Date in the ordinary course of business consistent with
past practice;
     (j) amend, modify, or change in any material respect any Scheduled
Contract, or enter into any new agreement or contract that would constitute a
Scheduled Contract, except to the extent Seller reasonably believes that the
Acquired Companies are required to amend, modify, or change any Scheduled
Contract, or enter into any new agreement or contract that would constitute a
Scheduled Contract, in order to comply with obligations
Purchase and Sale Agreement — Project Gemini [Great Lakes Businesses]

Page 30



--------------------------------------------------------------------------------



 



under the Scheduled Contracts existing as of the date hereof or to comply with
Applicable Laws, including a regulation of or tariff filed with FERC or the
MPSC;
     (k) change in any material respect any of the accounting principles or
practices used by it, except for any change required by reason of a concurrent
change in U.S. GAAP;
     (l) other than filings related to the capital expenditures permitted by
Section 6.2(h), make any material filings or submit any material document or
material information to FERC, the MPSC, or any other permitting or regulatory
agency; or
     (m) commit or otherwise agree to do any of the foregoing.
Article 7
ADDITIONAL AGREEMENTS
     7.1 Access to Information and Confidentiality.
     (a) Access. Between the date hereof and the Closing, Seller (i) shall give,
and shall use commercially reasonable efforts to cause the Acquired Companies to
give, each Buyer and its authorized representatives reasonable access, during
regular business hours and upon reasonable advance Notice, to such employees,
plants, pipelines, and other facilities, and such books and records, of the
Acquired Companies and Seller, as are reasonably necessary to allow each Buyer
and its authorized representatives to make such inspections as they may
reasonably require to verify the accuracy of any representation or warranty
contained in this Agreement or as they may reasonably require for the transition
of the ownership interests in the Acquired Companies from Seller to the
applicable Buyer and (ii) shall use commercially reasonable efforts to cause
officers of the Acquired Companies to furnish each Buyer and its authorized
representatives with such financial and operating data and other information
with respect to the Acquired Companies as is available to such officers and as
such Buyer may from time to time reasonably request. Neither Buyer shall have
any right of access to, and Seller shall have no obligation to provide to either
Buyer, (1) bids received from others in connection with the transactions
contemplated by this Agreement and information and analysis (including financial
analysis) relating to such bids, or (2) any information the disclosure of which
Seller has concluded, based on the advice of outside legal counsel, is
reasonably likely to jeopardize any privilege available to any Acquired Company
or Seller relating to such information or to cause either Seller or any Acquired
Company or any of their Affiliates to breach a confidentiality obligation,
provided that Seller shall use commercially reasonable efforts to obtain a
waiver of any such confidentiality obligations (collectively, the “Excluded
Information”). Each Buyer agrees that if Seller or an Acquired Company
inadvertently furnishes to such Buyer copies of or access to Excluded
Information, such Buyer will, upon Seller’s request promptly return same to
Seller or such Acquired Company together with any and all extracts therefrom or
notes pertaining thereto (whether in electronic or other format).
Purchase and Sale Agreement — Project Gemini [Great Lakes Businesses]

Page 31



--------------------------------------------------------------------------------



 



     (b) Retention by Seller. Subject to the terms of Section 7.2(c), each Buyer
agrees that Seller may retain (i) a copy of all materials made available on the
Data Site, together with a copy of all documents referred to in such materials,
(ii) all books and records prepared in connection with the transactions
contemplated by this Agreement, including bids received from others and
information relating to such bids, (iii) copies of any books and records which
may be relevant in connection with the defense of disputes arising hereunder,
and (iv) all consolidating and consolidated financial information and all other
accounting books and records prepared or used in connection with the preparation
of financial statements of Seller or its Affiliates.
     (c) Record Preservation by Each Buyer. Each Buyer agrees that it shall
preserve and keep all books and records relating to the business or operations
of the Acquired Companies on or before the Closing Date in such Buyer’s
possession for a period of at least 7 years from the Closing Date. After such
7-year period, each Buyer may dispose of any of such books and records unless
Seller provides at least 90 calendar days’ prior Notice to such Buyer that
Seller elects, at Seller’s cost and expense, to remove and retain all or any
part of such books and records. Notwithstanding the foregoing, each Buyer agrees
that it shall preserve and keep all books and records of the Acquired Companies
in its possession relating to any investigation instituted by a Governmental
Entity or any litigation (whether or not existing on the Closing Date) if it is
reasonably likely that such investigation or litigation may relate to matters
occurring prior to the Closing, without regard to the 7-year period set forth in
this Section 7.1(c).
     (d) Cooperation. Each Party agrees that it will cooperate with and make
available to the other Party (and its representatives) during normal business
hours, all books and records, information, and employees (without substantial
disruption of employment) retained and remaining in existence with respect to
the Acquired Companies after the Closing Date which are necessary or useful in
connection with (i) any Tax inquiry, audit, investigation, or dispute, (ii) any
litigation or investigation, or (iii) any other matter requiring any such books
and records, information, or employees for any reasonable business purpose, but
Seller shall not be required by this Section 7.1(d) to make available to each
Buyer any information referred to in clause (1) of the first sentence of Section
7.1(a) or clause (ii) of Section 7.1(b), or any of the items referred to in
Section 7.8. The Party requesting any such books and records, information, or
access to such employees shall bear all of the out-of-pocket costs and expenses
(including reasonable attorneys’ fees and reimbursement for the reasonable
salaries and employee benefits for those employees who are made available)
reasonably incurred in connection with providing such books and records,
information, or employees. Seller may require certain financial information
relating to the Acquired Companies’ businesses for periods prior to the Closing
Date for the purpose of filing Tax Returns and other governmental reports, and
each Buyer agrees to furnish such information to Seller at Seller’s request and
expense.
     7.2 Regulatory and Other Authorizations and Consents.
Purchase and Sale Agreement — Project Gemini [Great Lakes Businesses]

Page 32



--------------------------------------------------------------------------------



 



     (a) Filings. Each Party shall use all commercially reasonable efforts to
obtain all authorizations, consents, orders, and approvals of, and to give all
notices to and make all filings with, all Governmental Entities and other third
parties that may be or become necessary for its execution and delivery of, and
the performance of its obligations under this Agreement and will cooperate fully
with the other Party in promptly seeking to obtain all such authorizations,
consents, orders, and approvals, giving such notices, and making such filings.
Notwithstanding anything in this Agreement to the contrary, (i) neither Buyer
shall be required to enter into or commit to any divestitures, licenses, hold
separate arrangements, consent decrees, undertakings, obligations, limitations,
or any other measures or actions (collectively, “HSR Measures”) related to or
involving any assets, properties, or businesses that any Acquired Company, such
Buyer, or any Affiliate of such Buyer owns, operates, or has the right to
acquire, and (ii) Seller shall not, and shall cause the Acquired Companies not
to, enter into or commit to any HSR Measures related to or involving any assets,
properties, or businesses that any Acquired Company owns, operates, or has the
right to acquire.
     (b) Third Party Consents. Each Buyer will use its commercially reasonable
efforts to assist Seller in obtaining any consents of Third Parties necessary or
advisable in connection with the transactions contemplated by this Agreement,
including providing to such Third Parties such financial statements and other
publicly available financial information with respect to such Buyer as such
Third Parties may reasonably request. Nothing in this Section 7.2(b) shall
require either Buyer to make any expenditure or provide any guarantee,
indemnity, or financial assurance or other form of security in connection with
obtaining, or seeking to obtain, any consent of a Third Party.
     (c) Confidentiality.
     (i) For 24 months after Closing, except as required by any Applicable Law,
Governmental Entity, or applicable stock exchange rule, Seller shall use
commercially reasonable efforts to cause its Affiliates not to, directly or
indirectly, disclose to any Person or use any information not then in the public
domain or generally known in the industry, in any form, acquired prior to the
Closing Date, and relating to the businesses and operations of the Acquired
Companies (collectively, “Buyer Protected Information”). If, after Closing, it
becomes necessary for Seller or any Affiliate of Seller (other than the Acquired
Companies) to use the Buyer Protected Information that is imbedded with other
information of Seller and its Affiliates in the ordinary course of its business
and operations and such Buyer Protected Information cannot be reasonably
separated or segregated from such other information, then such Buyer Protected
Information may be used by Seller or its Affiliate in the ordinary course of its
business and operations).
     (ii) For 24 months after Closing, except as required by any Applicable Law,
Governmental Entity, or applicable stock exchange rule, each Buyer shall not,
and shall use commercially reasonable efforts to cause its Affiliates (including
the Acquired Companies) not to, directly or indirectly, disclose to any
Purchase and Sale Agreement — Project Gemini [Great Lakes Businesses]

Page 33



--------------------------------------------------------------------------------



 



Person or use any information not then in the public domain or generally known
in the industry, in any form, acquired prior to the Closing Date and relating to
the businesses and operations of Seller and its Affiliates (other than the
Acquired Companies) (collectively, “Seller Protected Information”). If, after
Closing, it becomes necessary for a Buyer or any Affiliate of a Buyer to use
Seller Protected Information that is imbedded with other information of a Buyer
and its Affiliates in the ordinary course of its business and operations and
such Seller Protected Information cannot be reasonably separated or segregated
from such other information, then such Seller Protected Information may be used
by a Buyer or its Affiliate in the ordinary course of its business and
operations.
     (iii) Upon a Buyer’s request, Seller shall use commercially reasonable
efforts to enforce, on behalf of and for the benefit of the Acquired Companies,
the terms of any confidentiality or standstill agreements with any Third Party
relating to the Acquired Companies and the transactions contemplated hereby.
     (iv) The Parties acknowledge that TransCanada PipeLines Limited previously
executed the Confidentiality Agreement. The Confidentiality Agreement shall
continue in full force and effect until the Closing, at which time the
Confidentiality Agreement shall automatically terminate and be of no further
force or effect with respect to either Buyer and information regarding the
Acquired Companies.
     (v) Notwithstanding anything to the contrary set forth herein or in any
other written or oral understanding or agreement to which the Parties are
parties or by which they are bound (including the Confidentiality Agreement),
each Party authorizes each other Party (and the representatives of each other
Party) to disclose to any and all Persons, without limitation of any kind, the
tax treatment and tax structure of the transactions contemplated by this
Agreement, and all materials (including tax opinions and other tax analyses)
provided to such other Party by such authorizing Party (and its
representatives); provided, however, that nothing herein shall be construed as a
waiver of any applicable attorney-client privilege or privilege in respect of a
confidential communication with a federally authorized tax practitioner under
Section 7525 of the Code, or as requiring any Person to waive such a privilege.
For this purpose, “tax treatment” means U.S. federal income tax treatment, and
“tax structure” is limited to any facts that may be relevant to that treatment.
     (d) Transfer. If the transfer of any instrument, contract, license, lease,
permit, or other document to a Buyer hereunder shall require the consent of any
party thereto other than Seller, then this Agreement shall not constitute an
agreement to assign the same, and such item shall not be assigned to or assumed
by such Buyer, if an actual or attempted assignment thereof would constitute a
breach thereof or default thereunder. In such case, Seller and each Buyer shall
cooperate and each shall use commercially reasonable efforts to obtain such
consents to the extent required of such other parties and, if and when any such
consents are obtained, to transfer the applicable instrument, contract, license,
lease, Permit, or other document. If any such consent cannot be obtained, Seller
shall cooperate in any reasonable arrangement designed to obtain for each Buyer
all benefits, privileges, obligations and privileges of the applicable
instrument,
Purchase and Sale Agreement — Project Gemini [Great Lakes Businesses]

Page 34



--------------------------------------------------------------------------------



 



contract, license, lease, Permit, or document, including possession, use, risk
of loss, potential for gain and dominion, control and demand. Each Buyer agrees
that (i) if any of the Excluded Assets require the consent of any party thereto
other than an Acquired Company, Seller, or any of their respective Affiliates
and such consent is not received prior to Closing, such Buyer shall cooperate
with Seller to obtain such consents to the extent required of such other parties
and, if and when any such consents are obtained, to transfer the applicable
instrument, contract, license, lease, permit, or other document, and (ii) if any
such consent cannot be obtained, such Buyer shall cooperate in any reasonable
arrangement (which shall include indemnification of the Buyer Indemnitees from
and against any and all liabilities or other obligations related thereto)
designed to obtain for Seller all benefits, privileges, obligations and
privileges of the applicable instrument, contract, license, lease, permit, or
document, including possession, use, risk of loss, potential for gain and
dominion, control and demand; provided, however, that Seller shall bear all
out-of-pocket costs and expenses (including reasonable attorneys’ fees incurred
in connection with such Buyer’s cooperation in such matters.
     7.3 Employees and Employee Plans.
     (a) Employees. To the extent available to Seller, within five business days
after the execution of this Agreement, Seller shall deliver to Buyers a list of
all of the Persons who to Seller’s knowledge, are employees of the Acquired
Companies that includes the job title and salary of each such employee.
     (b) Withdrawal from Plans. As of the Closing, the Acquired Companies shall
cease to participate in the El Paso Corporation Retirement Savings Plan (the
“Savings Plan”), the El Paso Corporation Cash Balance Plan (the “Cash Balance
Plan”), and in all other Employee Plans which are not sponsored or maintained by
an Acquired Company. The Parties agree that El Paso and its Affiliates will
provide assistance to Buyers to facilitate the transfer of payroll and benefits
administration for the Employees of Buyer after the Closing. Seller shall retain
all obligations and liabilities with respect to any benefits earned by the
Employees under any Acquired Company Plan which is not an Acquired Company
Sponsored Plan.
     (c) Cessation of Plan Administration. El Paso and its Affiliates shall not
provide administrative services or payroll services on behalf of any of the
Acquired Company Plans in respect of the period following the Closing; provided,
however, the Parties agree that El Paso and its Affiliates will provide
assistance to Buyers to facilitate the transfer of payroll and benefits
administration for the Employees of Buyer after the Closing.
     (d) Retirement Savings Plan. Prior to the Closing, Seller shall take all
action necessary such that, immediately prior to the Closing, all employees of
the Acquired Companies who participate in the Savings Plan shall become fully
vested in any unvested
Purchase and Sale Agreement — Project Gemini [Great Lakes Businesses]

Page 35



--------------------------------------------------------------------------------



 



portion their accounts under the Savings Plan. To the extent of any
distributions under the Savings Plan, Buyers shall cause a 401(k) plan that is
sponsored by Buyers or an Affiliate of Buyers to accept the rollover of any
Savings Plan distribution, in cash or a cash equivalent (e.g., check or wire
transfer in immediately available funds), including any outstanding Savings Plan
loans.
     (e) Cash Balance Plan. Prior to the Closing, Seller shall take all action
necessary such that, immediately prior to the Closing, all employees of the
Acquired Companies who participate in the Cash Balance Plan shall (i) become
fully vested in any unvested portion of their Cash Balance Plan accrued benefit
and (ii) be entitled to a distribution from the Cash Balance Plan as provided
under the terms of the Cash Balance Plan as soon as practicable after the
Closing.
     (f) Multiemployer Plan. To the extent that any Acquired Company becomes
entitled after Closing to any refund, reimbursement, or return of any
multiemployer plan contributions relating to any such plan within the El Paso
control group under Section 414 of the Code covering any periods prior to the
Closing, Buyers or an Affiliate shall promptly reimburse such amounts to Seller.
To the extent the Acquired Companies, Buyers or Buyers’ Affiliates become liable
for any withdrawal liability in connection with a multiemployer plan relating to
any such plan within the El Paso control group under Section 414 of the Code
with respect to which the Acquired Companies made contributions prior to the
Closing, Seller shall indemnify Buyers for such liability.
     (g) Records and Documentation. To the extent the following are available to
Seller, as soon as practicable after the date hereof, Seller and its Affiliates
shall provide to Buyers general job descriptions by job band as may apply to any
of the employees of the Acquired Companies. To the extent the following are
available to Seller, as soon as practicable after the Closing, Seller and its
Affiliates shall provide to Buyers all employee records of the employees of the
Acquired Companies, including, but not limited to, documentation required under
the U.S. Department of Transportation regulations regarding drug and alcohol
testing.
     (h) Cooperation. Each of the Parties shall use its commercially reasonable
best efforts to cooperate in the processes described in this Section 7.3.
     (i) Solicitation. For a period of 12 months after the Closing Date, each
Buyer and its Affiliates shall not, without the prior written consent of Seller,
directly solicit, encourage, or induce any employee of Seller or its Affiliates
(other than the Acquired Companies) to become an employee, contractor, or
consultant of such Buyer or its Affiliates. For a period of 12 months after the
Closing Date, Seller and its Affiliates shall not, without the prior written
consent of each Buyer, directly solicit, encourage, or induce any employee of
any of the Acquired Companies to become an employee, contractor, or consultant
of Seller or its Affiliates. The restrictions of this Section 7.3(i) shall not
prohibit general, non-targeted solicitations of employees by either Buyer or
Seller or their respective Affiliates.
Purchase and Sale Agreement — Project Gemini [Great Lakes Businesses]

Page 36



--------------------------------------------------------------------------------



 



     7.4 Public Announcements. The initial press release or releases to be
issued in connection with the execution of this Agreement shall be mutually
agreed upon by the Parties prior to the issuance thereof. Prior to the 5th
business day after the Closing, Buyers and Seller shall consult with each other
before they or any of their Affiliates issue any other press release or
otherwise make any other public statement with respect to this Agreement or the
transactions contemplated hereby. Buyers and Seller and their Affiliates shall
not issue any such other press release or make any such other public statement
prior to any such consultation (but no approval thereof shall be required),
except as may be required by Applicable Law or stock exchange rule.
     7.5 Amendment of Schedules. Each Party agrees that, with respect to the
representations and warranties of such Party contained in Articles 4 and 5 of
this Agreement, such Party shall have the continuing obligation until the
Closing to correct, supplement or amend promptly the Schedules to such Party’s
Disclosure Letter with respect to any matter hereafter arising or discovered
which, if existing or known at the date of this Agreement, would have been
required to be set forth or described in the Schedules. Any such correction,
supplement, or amendment shall be delivered to the other Party no later than
three business days prior to the Closing Date. For all purposes of this
Agreement, including for purposes of determining whether the conditions set
forth in Articles 8 and 9 have been fulfilled, the Schedules to a Party’s
Disclosure Letter shall be deemed to include only that information contained
therein on the date of this Agreement and shall be deemed to exclude all
information contained in any supplement or amendment thereto, but if the Closing
shall occur, then all matters disclosed pursuant to any such supplement or
amendment at or prior to the Closing shall be waived and no Party shall be
entitled to make a claim thereon under the terms of this Agreement or otherwise.
     7.6 Fees and Expenses. Except as otherwise provided in this Agreement, all
fees and expenses, including fees and expenses of counsel, financial advisors,
and accountants incurred in connection with this Agreement and the transactions
contemplated hereby shall be paid by the Party incurring such fee or expense,
whether or not Closing occurs. Buyers shall be obligated to pay any and all
costs of any audit of the Acquired Companies as may be required to enable Buyers
to complete and file any filing by Buyers or an Affiliate of a Buyer with the
Securities and Exchange Commission.
     7.7 Transfer Taxes. All sales, transfer, filing, recordation, registration,
and similar Taxes and fees arising from or associated with the transactions
contemplated hereunder, whether levied on Buyers or Seller, shall be borne
equally by Buyers and Seller, and Buyers and Seller shall cooperate in filing
all necessary documentation with respect to, and each make their respective
payments of, such Taxes and fees on a timely basis and if required by Applicable
Law, each Buyer and Seller shall and shall cause their respective Affiliates to
join the execution of any such documentation. For the avoidance of doubt, the
provisions of this Section 7.7 do not apply to any Taxes and fees arising from
or associated with any transfer of the Excluded Assets described in Section 7.8.
     7.8 Excluded Assets. Notwithstanding anything to the contrary in this
Agreement, the transactions contemplated by this Agreement exclude, the
following (collectively, the “Excluded Assets”):
Purchase and Sale Agreement — Project Gemini [Great Lakes Businesses]

Page 37



--------------------------------------------------------------------------------



 



          (a) the Excluded Information; and
          (b) the El Paso Marks.
     Notwithstanding anything to the contrary provided elsewhere in this
Agreement, Seller’s representations and warranties in Article 4 shall not apply
to any of the Excluded Assets.
     7.9 [Intentionally Omitted].
     7.10 Use of El Paso Marks. El Paso Marks may appear on some of the assets
of the Acquired Companies, including on signs throughout the real property of
the Acquired Companies, and on supplies, materials, stationery, brochures,
manuals, and similar consumable items of the Acquired Companies. Each Buyer
acknowledges and agrees that other than as set forth in this Section 7.10, it
obtains no right, title, interest, license, or any other right whatsoever to use
the El Paso Marks. In furtherance thereof, each Buyer shall use commercially
reasonable efforts to cause the Acquired Companies (a) within six months after
the Closing Date (the “Transition Period”), to discontinue use of El Paso Marks
and remove the El Paso Marks from the assets of the Acquired Companies,
including signs on the real and personal property of the Acquired Companies,
and, upon Seller’s request use commercially reasonable efforts to provide
written confirmation thereof to Seller. Each Buyer agrees never to challenge
Seller’s (or its Affiliates) ownership of El Paso Marks or any application for
registration thereof or any registration thereof or any rights of Seller or its
Affiliates therein as a result of its ownership of the Acquired Companies.
Neither Buyer will do any business or offer any goods or services under El Paso
Marks. After the expiration of the Transition Period, neither Buyer will send,
or cause to be sent, any correspondence or other materials to any Person on any
stationery that contains any El Paso Marks or otherwise operate the Acquired
Companies in any manner which would be reasonably likely to cause confusion,
mistake or deception that such Buyer is associated or affiliated with Seller’s
or its Affiliates’ license to use the El Paso Marks.
     7.11 Insurance. Each Buyer acknowledges and agrees that, following the
Closing, the insurance policies of the Affiliates of Seller (other than the
Acquired Companies) maintained for Seller and its assets and operations (other
than the Acquired Company Insurance Policies) shall be terminated or modified to
exclude coverage of all or any portion of Seller, and, as a result, such Buyer
will need to at or before Closing obtain at its sole cost and expense
replacement insurance, including insurance required by any Third Party to be
maintained by Seller. Each Buyer further acknowledges and agrees that such Buyer
may need to provide to certain Governmental Entities and Third Parties evidence
of such replacement or substitute insurance coverage for the continued
operations of the businesses of Seller following the Closing. Notwithstanding
the foregoing, if any claims are made or Losses occur prior to the Closing Date
that relate solely to the business activities of the Acquired Companies and such
claims, or the claims associated with such Losses, may be made after the Closing
against any of the insurance policies listed on Schedule 4.16(ii) that have been
underwritten by Third Parties, then Seller shall use commercially reasonable
efforts so that the Acquired Companies can file, notice, and otherwise continue
to pursue these claims under the terms of such Third Party insurance policies.
If Seller or any of its Affiliates collect any insurance proceeds (excluding
deductibles, self retentions, retroactive premiums (but only to the extent
related to the recovery for such claims),
Purchase and Sale Agreement — Project Gemini [Great Lakes Businesses]

Page 38



--------------------------------------------------------------------------------



 



and similar items, the cost of which shall be for Buyers’ account) with respect
to such claims after the Closing, Seller shall promptly remit such proceeds to
Buyers.
     7.12 Guaranties. Concurrently with the execution and delivery of this
Agreement by Buyers and Seller, Buyer Guarantors have executed and delivered to
Seller the Buyers Guaranty and Seller Guarantor has executed and delivered to
Buyers the Seller Guaranty.
     7.13 Limitations.
     (a) No Reliance. Each Buyer covenants that it has reviewed and had access
to all documents, records, and information which it has desired to review in
connection with its decision to enter into this Agreement, and to purchase the
Acquired Companies. In deciding to enter into this Agreement, and to consummate
the transactions contemplated hereby, each Buyer covenants that it has relied
solely upon its own knowledge, investigation, and analysis (and that of its
representatives) and not on any disclosure or representation made by, or any
duty to disclose on the part of, Seller, its Affiliates, or any of their
representatives, other than the representations and warranties of Seller
expressly set forth herein and in the Related Agreements.
     (b) Assets. Notwithstanding anything contained to the contrary in any other
provision of this Agreement, it is the explicit intent of each Party that Seller
and its Affiliates are not making any representation or warranty whatsoever,
express, implied, at common law, statutory or otherwise, except for the
representations or warranties given in this Agreement and the Related
Agreements, and it is understood that Buyers, with such exceptions, take the
businesses and assets of the Acquired Companies “as is” and “where is.” Without
limiting the generality of the immediately preceding sentence, except as
provided in this Agreement and the Related Agreements, Seller hereby expressly
disclaims and negates any representation or warranty, express or implied, at
common law, statutory, or otherwise, relating to (i) the condition of the
businesses and assets of the Acquired Companies (including any implied or
express warranty of merchantability or fitness for a particular purpose, or of
conformity to models or samples of materials, or the presence or absence of any
hazardous materials in or on, or disposed or discharged from, the assets of the
Acquired Companies) or (ii) any infringement by the Acquired Companies of any
patent or proprietary right of any third party. Each Buyer has agreed not to
rely on any representation made by Seller with respect to the condition,
quality, or state of the Acquired Companies or their assets except for those in
this Agreement and the Related Agreements, but rather, as a significant portion
of the consideration given to Seller for this purchase and sale, has agreed to
rely solely and exclusively upon its own evaluation of the Acquired Companies,
and the representations, warranties, covenants and agreements of Sellers in this
Agreement and the Related Agreements.
Article 8
CONDITIONS TO OBLIGATIONS OF SELLER
Purchase and Sale Agreement — Project Gemini [Great Lakes Businesses]

Page 39



--------------------------------------------------------------------------------



 



     The obligations of Seller to consummate the transactions contemplated by
this Agreement shall be subject to the fulfillment or waiver by Seller on or
prior to the Closing Date of each of the following conditions:
     8.1 Representations and Warranties True. (i) All the representations and
warranties of Buyers contained in this Agreement and in any agreement,
instrument or document delivered by Buyers pursuant hereto or in connection
herewith on or prior to the Closing Date that are qualified as to materiality
and the representations and warranties in Section 5.2 shall be true and correct
on and as of the date hereof and on and as of the Closing Date as if made on
such date, and (ii) each of the representations and warranties of Buyers herein
or therein that is not so qualified as to materiality (other than the
representations and warranties in Section 5.2) shall be true and correct in all
material respects on and as of the date hereof and on and as of Closing Date as
if made on and as of such date, in each such case except to the extent that any
such representation or warranty is made as of a specified date, in which case
such representation or warranty shall have been true and correct as set forth
above as of such specified date.
     8.2 Covenants and Agreements Performed. Buyers shall have performed and
complied with in all material respects all covenants and agreements required by
this Agreement to be performed or complied with by them on or prior to the
Closing Date, and all deliveries contemplated by Section 3.3 shall have been
made.
     8.3 Legal Proceedings. No preliminary or permanent injunction or other
order, decree, or ruling issued by a Governmental Entity, and no Applicable Law
promulgated or enacted by a Governmental Entity, shall be pending, threatened or
in effect which restrains, enjoins, prohibits, or otherwise makes illegal the
consummation of the transactions contemplated hereby.
     8.4 ANR Pipeline Closing. The closing of the transactions contemplated
under that certain Purchase and Sale Agreement, dated as of December 22, 2006
(the “Pipeline/Storage PSA”), among El Paso Corporation, El Paso CNG Company,
L.L.C. and TransCanada American Investments Ltd. shall have occurred.
Article 9
CONDITIONS TO OBLIGATIONS OF BUYERS
     The obligations of Buyers to consummate the transactions contemplated by
this Agreement shall be subject to the fulfillment or waiver by Buyers on or
prior to the Closing Date of each of the following conditions:
     9.1 Representations and Warranties True. (i) All the representations and
warranties of Seller contained in this Agreement and in any agreement,
instrument or document delivered by Seller pursuant hereto or in connection
herewith on or prior to the Closing Date that are qualified as to materiality
and the representations and warranties in Sections 4.2(a) through 4.2(c) and 4.4
shall be true and correct on and as of the date hereof and on and as of the
Closing Date as if made on such date, and (ii) each of the representations and
warranties of Seller herein or therein that is not so qualified as to
materiality (other than the representations in Sections
Purchase and Sale Agreement — Project Gemini [Great Lakes Businesses]

Page 40



--------------------------------------------------------------------------------



 



4.2(a) through 4.2(c) and 4.4) shall be true and correct in all material
respects on and as of the date hereof and on and as of the Closing Date as if
made on and as of such date, in each such case except to the extent that any
such representation or warranty is made as of a specified date, in which case
such representation or warranty shall have been true and correct as set forth
above as of such specified date.
     9.2 Covenants and Agreements Performed. Seller shall have performed and
complied in all material respects with all covenants and agreements required by
this Agreement to be performed or complied with by it on or prior to the Closing
Date, and all deliveries contemplated by Section 3.2 shall have been made.
     9.3 Legal Proceedings. No preliminary or permanent injunction or other
order, decree or ruling issued by a Governmental Entity, and no Applicable Law
promulgated or enacted by a Governmental Entity, shall be pending, threatened or
in effect which restrains, enjoins, prohibits, or otherwise makes illegal the
consummation of the transactions contemplated hereby.
     9.4 ANR Pipeline Closing. The closing of the transactions contemplated
under the Pipeline/Storage PSA shall have occurred.
Article 10
TERMINATION, AMENDMENT, AND WAIVER
     10.1 Termination. This Agreement may be terminated and the transactions
contemplated hereby abandoned at any time prior to the Closing in the following
manner:
     (a) by mutual written consent of Seller and Buyers;
     (b) by either Seller or Buyers, if any Governmental Entity with
jurisdiction over such matters shall have issued an order or injunction
restraining, enjoining, or otherwise prohibiting the sale of the Purchased
Interests hereunder and such order, decree, ruling, or other action shall have
become final and unappealable, but the right to terminate this Agreement under
this Section 10.1(b) shall not be available to a Party whose failure to fulfill
any obligation under Section 7.2(a), shall have been the cause of, or shall have
resulted in, the failure of the Closing to occur prior to such time;
     (c) by either Seller or Buyers, if the Closing shall not have occurred on
or before June 22, 2007, but the right to terminate this Agreement under this
Section 10.1(c) shall not be available to a Party whose failure to fulfill any
obligation under this Agreement shall have been the cause of, or shall have
resulted in, the failure of the Closing to occur prior to such date;
     (d) by Buyers, if (i) Seller fails to comply with any of its covenants or
agreements contained herein, or breaches its representations and warranties
contained herein, and, if curable, does not cure or commence and diligently
pursue remedial action to cure such failure to comply or breach within 30 days
after receipt by Seller from Buyers of Notice of such failure to comply or
breach, and (ii) such failure to comply or
Purchase and Sale Agreement — Project Gemini [Great Lakes Businesses]

Page 41



--------------------------------------------------------------------------------



 



breach would result in a failure to satisfy the conditions to Closing set forth
in Section 9.1 or 9.2;
(e) by Seller, if (i) Buyers fail to comply with any of their covenants or
agreements contained herein, or breach their representations and warranties
contained herein, and, if curable, do not cure or commence and diligently pursue
remedial action to cure such failure to comply or breach within 30 days after
receipt by Buyers from Seller of Notice of such failure to comply or breach, and
(ii) such failure to comply or breach would result in a failure to satisfy the
conditions to Closing set forth in Section 8.1 or 8.2; or
(f) by Seller or Buyers if the Pipeline/Storage PSA has been terminated in
accordance with its terms.
     10.2 Effect of Termination. If a Party terminates this Agreement under
Section 10.1, then such Party shall promptly give Notice to the other Party
specifying the provision hereof pursuant to which such termination is made, and
this Agreement shall become void and of no further force or effect, except that
the agreements contained in this Article 10, and the provisions of Section 7.4
and 7.6 shall survive the termination hereof. Nothing contained in this
Section 10.2 shall relieve either Party from liability for damages actually
incurred as a result of any breach of this Agreement.
     10.3 Amendment. This Agreement may not be amended except by an instrument
in writing signed by or on behalf of each Party hereto.
     10.4 Waiver. Seller, on the one hand, and Buyers, on the other hand, may
(i) waive any inaccuracies in the representations and warranties of the other
contained herein or in any document, certificate, or writing delivered pursuant
hereto or (ii) waive compliance by the other with any of the other’s agreements
or fulfillment of any conditions to its own obligations contained herein. Any
agreement on the part of a Party to any such waiver shall be valid only if set
forth in an instrument in writing signed by or on behalf of such Party. No
failure or delay by a Party in exercising any right, power, or privilege
hereunder shall operate as a waiver thereof nor shall any single or partial
exercise thereof preclude any other or further exercise thereof or the exercise
of any other right, power, or privilege.
Article 11
TAX MATTERS
     11.1 Preparation of Tax Returns and Payment of Taxes.
     (a) Manner of Preparation. Any Tax Return which includes Tax items for
which Seller shall be responsible pursuant to the provisions of this
Section 11.1 shall be prepared in a manner consistent with practices followed in
prior years with respect to similar Tax Returns, except for changes required by
Applicable Law or changes in facts or circumstances. Section 11.1(b),
Section 11.1(c), and Section 11.1(d) shall govern the allocation of
responsibility between Buyers and Seller for certain Tax matters related to the
Acquired Companies following the Closing Date.
Purchase and Sale Agreement — Project Gemini [Great Lakes Businesses]

Page 42



--------------------------------------------------------------------------------



 



     (b) Periods through Closing. With respect to any Tax Return of any Acquired
Company covering a taxable period ending on or before the Closing Date that is
required to be filed after the Closing Date, Seller and Buyers shall cooperate
to cause such Tax Return to be prepared and timely filed and shall cause to be
included in such Tax Return all items required to be included therein, including
any allocation of partnership income of GLGTLP up to the Closing Date using the
methodology described in Section 11.1(c). With respect to any such Tax Return of
the Acquired Companies, except for Post-Effective Date Taxes for which Buyers
shall be responsible pursuant to Section 11.1(d), Seller shall be responsible
for and timely pay to Buyers its pro rata share, according to Seller’s ownership
interest in the relevant Acquired Company with respect to the period for which
the Taxes are due, all Taxes of each of the Acquired Companies due with respect
to the periods covered by such Tax Returns but only to the extent of the
Seller’s ultimate ownership interest in the Acquired Company (as of Closing) to
which any such Taxes relate.
     (c) Straddle Periods. With respect to any Straddle Return of the Acquired
Companies covering a Straddle Period, Buyers shall cause such Straddle Return to
be prepared and shall cause to be included in such Straddle Return all Tax items
required to be included therein. In the case of a Straddle Period, any Taxes
allocable to the pre-Closing portion of the Straddle Period (“Pre-Closing
Taxes”) that are based on or related to income, gains or receipts will be
computed (by an interim closing of the books) as if such taxable period ended as
of the Closing Date and any other Pre-Closing Taxes will be computed to be the
amount of such Taxes for the entire Straddle Period multiplied by a fraction,
the numerator of which is the number of days in the Straddle Period ending on
the Closing Date and the denominator of which is the number of days in the
entire Straddle Period. Not later than 30 calendar days prior to the due date of
each Straddle Return, Buyers shall deliver a copy of such Straddle Return to
Seller for its review, and Buyers shall make all reasonable changes to such
Straddle Return requested by Seller not later than seven calendar days prior to
the due date of such Straddle Return. Except for Post-Effective Date Taxes for
which Buyers shall be responsible pursuant to Section 11.1(d), Seller shall be
responsible for its pro rata share, according to Seller’s ownership interest in
the relevant Acquired Company, of any Pre-Closing Taxes for Straddle Periods
with respect to an Acquired Company, but only to the extent of Seller’s ultimate
ownership interest in the Acquired Company (as of Closing) to which such Taxes
relate with respect to the period for which the Taxes are due, and will pay such
amounts to Buyers no later than seven calendar days after the filing of the
Straddle Return with respect to which such pre-Closing Taxes related.
     (d) Post-Effective Date Taxes. Notwithstanding any other provision of this
Agreement including any provision of this Article 11, Buyers shall be
responsible for and pay to Seller any Taxes, other than Income Taxes, with
respect to the Acquired Companies that are allocable to, attributable to, or
accrue for the period beginning on the Effective Date and ending on the Closing
Date (the “Post-Effective Date Taxes”) no later than seven calendar days after
the filing of the Tax Return with respect to which such Post-Effective Date
Taxes relate, including without limitation Pre-Closing Taxes. The Post-Effective
Date Taxes shall be determined in a manner similar to and consistent with
Purchase and Sale Agreement — Project Gemini [Great Lakes Businesses]

Page 43



--------------------------------------------------------------------------------



 



the determination of Pre Closing Taxes under Section 11.1(c). Buyers and Seller
agree to cooperate in good faith (i) in the determination and payment of
Post-Effective Date Taxes and (ii) to offset any redundant Tax payments to one
another under this Article 11. For the avoidance of doubt, Seller shall not be
responsible or liable for any Taxes under any provision of this Agreement with
respect to the Acquired Companies attributable to any period (including any
partial period) on or after the Effective Date, including by reason of a breach
of any representation, warranty, covenant, or obligation of Seller related to or
arising from Taxes to the extent attributable to Post-Effective Date Taxes.
     11.2 Tax Sharing Agreement. Seller will cause any Tax sharing agreement or
similar arrangement with respect to Taxes involving any Acquired Company to be
terminated effective as of the Closing Date, to the extent any such agreement or
arrangement relates to any Acquired Company, and after the Closing Date, no
Acquired Company shall have any obligation under any such agreement or
arrangement for any past, present, or future period.
     11.3 Seller Tax Indemnity. From and after the Closing Date, Seller shall
protect, defend, indemnify and hold harmless Buyers and the Acquired Companies
from any and all Taxes (other than from any and all Taxes described in
Section 7.7, which shall be borne in accordance with Section 7.7, and from any
and all Post-Effective Date Taxes), but only to the extent of Seller’s ultimate
pro rata ownership interest in any relevant Acquired Companies, which are
(i) imposed on any of the Acquired Companies in respect of their income,
business, property or operations or for which they may otherwise be liable
(A) for any taxable period of any Acquired Company or portion thereof ending
prior to the Closing Date as provided in this Article 11, (B) resulting from the
breach of Seller’s covenants set forth in this Article 11 and/or breach of the
representations and warranties set forth in Section 4.10 or (C) relating to any
reorganization of the Acquired Companies done on or prior to the Closing Date.
Seller shall have no liability under this Section 11.3 to the extent that such
liability would not have been incurred but for (y) conduct of Buyers or their
Affiliates that conflict with this Agreement or (z) failures by Buyers or their
Affiliates to make filings or take other actions required to be taken by Buyers
or their Affiliates under this Agreement (in each case, including the Acquired
Companies as Affiliates of Buyers from and after the Closing Date and, in each
case, other than matters resulting from or arising out of actions taken or
failed to be taken at the direction of Seller). Indemnification for Taxes
pursuant to this Section 11.3 shall also include any reasonable professional
fees, accounting fees and other out of pocket costs incurred by Buyers and the
Acquired Companies (i) relating to the Tax liability for which indemnification
is provided with any such fees or costs being reduced by 50% so that Buyers and
Seller share such fees or costs equally, or (ii) in enforcing this indemnity
against Seller. The indemnification for Taxes pursuant to this Section 11.3
shall take into account any Tax Benefit arising from such indemnification. If
the amount of any Tax of an indemnitee is reduced as a result of indemnification
for Taxes pursuant to this Section 11.3, such amount shall promptly be paid by
the indemnitee to the indemnitor.
     11.4 Refunds. If, after the Closing, either Buyer or any of the Acquired
Companies (a) receive any refund or (b) use the benefit of any overpayment of
Taxes which, in the case of (a) and (b), (x) relates to Taxes paid by, or on
behalf of, the Acquired Companies on or before the Closing Date other than to
the extent such Taxes are Post-Effective Date Taxes paid by either
Purchase and Sale Agreement — Project Gemini [Great Lakes Businesses]

Page 44



--------------------------------------------------------------------------------



 



Buyer or (y) is the subject of indemnification by Seller under this Agreement,
Buyers shall promptly transfer, or cause to be transferred, to Seller the entire
amount of the refund or overpayment (including interest used by Buyers) received
or used by Buyers, or to the extent of each Buyer’s ownership interest in an
Acquired Company, by an Acquired Company. Buyers agree to notify Seller within
seven calendar days following the discovery of a right to claim any such refund
or overpayment and the receipt of any such refund or utilization of any such
overpayment. Buyers agree to use their best efforts to claim, or to be cause to
be claimed, any such refund or to use, or cause to be used, any such overpayment
as soon as possible and to furnish to Seller all information, records, and
assistance necessary to verify the amount of the refund or overpayment.
     11.5 Assistance. Seller and Buyers shall each provide the other with such
assistance and cooperation as may reasonably be requested by either of them in
connection with the preparation of any Tax Return, any audit or other
examination by any Taxing Authority or any judicial or administrative proceeding
with respect to Taxes and shall each retain in accordance with its customary
document retention policies and with Section 7.1 and provide the other with any
records or other information which may be relevant to any such return, audits
examination or proceeding. Any such request from Seller for information
necessary for any Tax Return, any audit or other examination by any Taxing
Authority or any judicial or administrative proceeding with respect to Taxes
shall be fully responded to within 15 calendar days. Such cooperation shall also
include the nonexclusive designation of an employee of Seller or its Affiliates
as a Tax officer of Buyers or the Acquired Companies (for the limited purpose of
signing Tax Returns and dealing with Taxing Authorities with respect to any Tax
Return filed pursuant to Section 11.1(b) or Section 11.1(c). Neither Buyer nor
any of the Acquired Companies shall without the prior written consent of Seller,
which consent may be given in Seller’s sole discretion, file, participate in, or
agree to the filing of, any amended Tax Returns for any Tax Returns, including
the Acquired Companies with respect to taxable periods ending on or before the
Closing Date.
     11.6 Claims.
     (a) Notice. If either Buyer or, following the Closing Date, any Acquired
Company receives notice (whether orally or in writing) of any audit,
examination, investigation, suit, action, claim, or proceeding (a “Tax Audit”)
from any Taxing Authority with respect to Taxes for which Seller is responsible
hereunder, then Buyers will give to Seller reasonable prompt Notice thereof
after either Buyer’s or an Acquired Company’s receipt of such notice from a
Taxing Authority, but the failure to give timely Notice will not affect the
rights or obligations of Seller except and only to the extent that, as a result
of such failure, Seller was disadvantaged in any material respect. Such Notice
shall contain factual information (to the extent known by either Buyer or an
Acquired Company) describing the Tax Audit in reasonable detail and shall
include copies of all correspondence with the Taxing Authority.
     (b) Control. To the extent within the control of Buyers and Seller, Seller
will have the right to participate in or, by giving Notice to Buyers, to elect
to assume the defense of any Tax Audit with respect to Taxes for which Seller is
responsible hereunder at Seller’s own expense and by Seller’s own counsel, and
Buyers and the Acquired
Purchase and Sale Agreement — Project Gemini [Great Lakes Businesses]

Page 45



--------------------------------------------------------------------------------



 



Companies will cooperate in good faith in such defense at their own expense. If
within 10 calendar days after Buyers provide Notice to Seller of any Tax Audit,
Buyers receive Notice from Seller that Seller has elected to assume the defense
of such Tax Audit, Seller will not be liable for any legal expenses subsequently
incurred by Buyers or any Acquired Company in connection with the defense
thereof. Buyers shall be entitled to participate in the defense of such Tax
Audit and to employ counsel for such purpose at the sole cost and expense of
Buyers. Without the prior written consent of Buyers, Seller will not enter into,
or participate in, any settlement of any Tax Audit which would lead to a Tax
liability of Buyers or an Acquired Company for which either Buyer or any
Acquired Company is not entitled to indemnification hereunder. If a firm offer
is made to settle a Tax Audit without leading to a Tax liability of Buyers or an
Acquired Company for which Buyers or any Acquired Company is not entitled to
indemnification hereunder and Seller desires to accept and agree to such offer,
Seller will give Notice to Buyers to that effect. If Buyers fail to consent to
such firm offer within 10 calendar days after its receipt of such Notice, Buyers
may continue to contest or defend the Tax Audit and, in such event, the maximum
liability of Seller with respect to such Tax Audit will be the amount of such
settlement offer to the extent such settlement offer reflects Taxes for which
Seller is responsible hereunder. If Seller does not assume the defense of any
Tax Audit, Buyers shall keep Seller fully informed with respect to the status of
the Tax Audit and will not settle such Tax Audit without the prior written
consent of Seller, which consent shall not be unreasonably withheld.
     11.7 Closing Tax Certificate. At the Closing, Seafarer US Pipeline System,
Inc., on behalf of itself and Seller (which is disregarded as an entity separate
from its parent for federal tax purposes), shall deliver to Buyers a certificate
(in substantially the form attached hereto as Exhibit 11.7) signed under
penalties of perjury (i) stating that it is not a foreign corporation, foreign
partnership, foreign trust or foreign estate, (ii) stating that it is not a
disregarded entity as defined in Treas. Reg. Section 1.1445-2(b)(2)(iii),
(iii) providing its U.S. Employer Identification Number, and (iv) providing its
address, all pursuant to Section 1445 of the Code.
Article 12
SURVIVAL AND INDEMNIFICATION
     12.1 Indemnification.
     (a) Seller’s Indemnity. From and after the Closing, subject to the other
terms and limitations in this Article 12, Seller shall indemnify, defend,
reimburse, and hold harmless the Buyer Indemnitees from and against any and all
Losses actually incurred by any of the Buyer Indemnitees or asserted by a Third
Party against any of the Buyer Indemnitees related to or arising from (i) any
breach of Seller’s representations or warranties made, as of the Closing Date,
in this Agreement or the Related Agreements (other than a breach of any
representation or warranty in Section 4.10 or Article 11, the indemnification
obligations for which are set forth in Article 11); (ii) any Excluded Asset,
including the transfer thereof to Seller or any of its Affiliates; (iii) any
breach of the covenants or obligations of Seller in clauses (i), (ii) or (iv) of
Section 6.1; or (iv) any breach of the other covenants or obligations of Seller
and its Affiliates under this
Purchase and Sale Agreement — Project Gemini [Great Lakes Businesses]

Page 46



--------------------------------------------------------------------------------



 



Agreement or the Related Agreements (other than a breach of any covenant or
obligation in Article 11, the indemnification obligations for which are set
forth in Article 11).
     (b) Each Buyer’s Indemnity. From and after the Closing, subject to the
other terms and limitations in this Article 12, each Buyer shall severally (but
not jointly) indemnify, defend, reimburse, and hold harmless the Seller
Indemnitees from and against any and all Losses actually incurred by any of the
Seller Indemnitees or asserted by a Third Party against any of the Seller
Indemnitees relating to or arising from (i) any breach of such Buyer’s
representations or warranties made, as of the Closing Date, in this Agreement or
the Related Agreements (other than a breach of any representation or warranty in
Article 11, the indemnification obligations for which are set forth in
Article 11), or (ii) any breach of the covenants or obligations of such Buyer
and its Affiliates under this Agreement or the Related Agreements(other than a
breach of any covenant or obligation in Article 11, the indemnification
obligations for which are set forth in Article 11).
     (c) Seller’s Waiver. Notwithstanding anything to the contrary in this
Agreement or the Related Agreements, neither Buyer shall be liable to the Seller
Indemnitees under Section 12.1(b) for any exemplary, punitive, special,
indirect, consequential, remote, or speculative damages, except to the extent
any such damages are included in any action by a Third Party against a Seller
Indemnitee for which such Seller Indemnitee is entitled to indemnification under
Section 12.1(b).
     (d) Buyers’ Waiver. Notwithstanding anything to the contrary in this
Agreement or the Related Agreements, Seller shall not be liable to the Buyer
Indemnitees under Section 12.1(a) for any exemplary, punitive, special,
indirect, consequential, remote or speculative damages, except to the extent any
such damages are included in any action by a Third Party against a Buyer
Indemnitee for which such Buyer Indemnitee is entitled to indemnification under
Section 12.1(a).
     (e) Limitations on Indemnity. None of the Buyer Indemnitees shall be
entitled to assert any right to indemnification under Section 12.1(a)(i) and
(iii) until the aggregate amount of all such Losses actually suffered by the
Buyer Indemnitees exceeds the Deductible Amount, and then only to the extent
such Losses exceed, in the aggregate, the Deductible Amount. In no event shall
Seller ever be required to indemnify the Buyer Indemnitees for Losses under
Section 12.1(a)(i) in any amount exceeding, in the aggregate, 10% of the Total
Purchase Price. Notwithstanding the foregoing, the limitations on
indemnification set forth in this Section 12.1(e) shall not apply to any
indemnification claim made for a breach of the Seller’s representations and
warranties set forth in Section 2.5(f), 4.1, 4.2, 4.3, 4.4, 4.10, 4.13(xi),
4.22, or 4.24, or Article 11.
     (f) Survival and Time Limitation. All of the representations, warranties,
covenants, obligations, and agreements of the Parties set forth in this
Agreement and the Related Agreements, including those obligations set forth in
this Article 12, shall survive the Closing. Notwithstanding the foregoing
sentence, after Closing, any assertion by Buyers or any Buyer Indemnitee that
Seller is liable to Buyers or any Buyer Indemnitee
Purchase and Sale Agreement — Project Gemini [Great Lakes Businesses]

Page 47



--------------------------------------------------------------------------------



 



for indemnification under the terms of this Agreement, the Related Agreements,
or for any other reason in connection with the transactions contemplated in this
Agreement must be made in writing and must be given to Seller on or prior to the
date that is 18 months after the Closing Date (or not at all), except for
assertions by Buyers for (i) breach of the representations and warranties in (A)
Section 4.10 or the covenants, obligations, and agreements in Article 11, which
must be made in writing and must be given to the Seller on or prior to the date
that is 90 calendar days after the expiration of any applicable statute of
limitations (or not at all) and (B) Section 4.1, 4.2, 4.3, 4.4 or 4.22, which
may be made in writing at any time from and after the Closing or
(ii) indemnification under Section 12(a)(ii) or Section 12.1(a)(iv), which must
be made in writing and must be given to Seller on or prior to the expiration of
any applicable statute of limitations (or not at all).
     (g) Further Indemnity Limitations. The amount of any Loss shall be reduced
(i) to the extent any Person entitled to receive indemnification under this
Agreement receives any insurance proceeds with respect to a Loss, (ii) to take
into account any Tax Benefit arising from the recognition of the Loss, and
(iii) to take into account any payment or payments actually received by a Person
entitled to receive indemnification under this Article 12 with respect to a
Loss. None of the Buyer Indemnitees shall be entitled to indemnification by
Seller under Section 12.1(a)(i) for any Losses arising from any breach or
inaccuracy of any representation or warranty in Article 4 of this Agreement
which was within the knowledge of any of the Buyer Indemnitees at any time prior
to or at the Closing, including any such breach or inaccuracy known to a Buyer
or its Affiliates by reason of Seller having delivered written notice thereof
(in a Schedule, a supplemental Schedule, or otherwise) to Buyers at or prior to
Closing. For the purposes of the foregoing limitation, LP Buyer shall not be
imputed with any knowledge of Corp Buyer or any of its Affiliates (other than
the LP Buyer). For purposes of clarity, Seller’s obligation to indemnify the
Buyer Indemnitees under Section 12.1(a)(i) or (iii) for a Loss or Losses arising
out of an Acquired Company shall be limited to and shall not exceed the share of
such Loss or Losses related to Seller’s aggregate direct and indirect ownership
interest in such Related Company as of the Closing Date.
     (h) Sole and Exclusive Remedy. From and after the Closing, except (i) as
provided in Article 11, (ii) for the assertion of any claim based on fraud, and
(iii) for matters covered by the Related Agreements, the indemnification
provisions of this Article 12 shall be the sole and exclusive remedy of each
Party (including the Seller Indemnitees and the Buyer Indemnitees) (A) for any
breach of the other Party’s representations, warranties, covenants, or
agreements contained in this Agreement or (B) with respect to the transactions
contemplated hereby.
     (i) Tax Treatment of Payments. Buyers and Seller, their Affiliates, and the
Acquired Companies shall, to the extent permitted by Applicable Law, treat any
indemnity payments made under Article 11 or this Article 12 as adjustments to
the Purchase Price.
     12.2 Defense of Claims.
Purchase and Sale Agreement — Project Gemini [Great Lakes Businesses]

Page 48



--------------------------------------------------------------------------------



 



     (a) Notice. Except as provided in Section 11.6, if an Indemnitee receives
notice of the assertion of any claim or of the commencement of any Third Party
Claim with respect to which indemnification is to be sought from the
Indemnifying Party, the Indemnitee will give such Indemnifying Party reasonable
prompt Notice thereof, but in any event not later than seven calendar days after
the Indemnitee’s receipt of notice of such Third Party Claim, but the failure to
give timely Notice will not affect the rights or obligations of the Indemnifying
Party except and only to the extent that, as a result of such failure, the
Indemnifying Party was substantially disadvantaged. Such Notice shall describe
the nature of the Third Party Claim in reasonable detail and will indicate the
estimated amount, if practicable, of the Loss that has been or may be sustained
by the Indemnitee; provided, however, that such estimated amount shall in no way
limit the Indemnitee’s right to recover any amount of Losses over such estimate.
The Indemnifying Party will have the right to participate in or, by giving
Notice to the Indemnitee, to elect to assume the defense of, any Third Party
Claim at such Indemnifying Party’s own expense and by such Indemnifying Party’s
own counsel, and the Indemnitee will cooperate in good faith in such defense,
unless the Third Party Claim seeks non-monetary relief, in which case the
Indemnitee may assume and conduct the defense of such Third Party Claim at the
Indemnifying Party’s expense. If such Third Party Claim seeks both non-monetary
and monetary relief, the Indemnifying Party shall have the right to jointly
participate in the defense of such Third Party Claim with the Indemnitee.
     (b) Defense. Except as provided in Section 11.6, if within 10 calendar days
after an Indemnitee provides Notice to the Indemnifying Party of any Third Party
Claim the Indemnitee receives Notice from the Indemnifying Party that such
Indemnifying Party has elected to assume the defense of such Third Party Claim,
the Indemnifying Party will not be liable for any legal expenses subsequently
incurred by the Indemnitee in connection with the defense thereof. The
Indemnitee shall be entitled to participate in the defense of such Third Party
Claim and to employ counsel for such purpose at the sole cost and expense of
Indemnitee. Each Party shall in good faith consult with the other Party
regarding the defense of any Third Party Claim upon the other Party’s reasonable
request from time to time. Without the prior written consent of the Indemnitee,
the Indemnifying Party will not enter into any settlement of any Third Party
Claim which would lead to liability or create any financial or other obligation
on the part of the Indemnitee for which the Indemnitee is not entitled to
indemnification hereunder, or which would impose any injunctive or other
equitable remedy on the Indemnitee. If a firm offer is made to settle a Third
Party Claim without leading to liability or the creation of a financial or other
obligation on the part of the Indemnitee for which the Indemnitee is not
entitled to indemnification hereunder (or which would not impose any injunctive
or other equitable remedy on the Indemnitee) and the Indemnifying Party desires
to accept and agree to such offer, the Indemnifying Party will give Notice to
the Indemnitee to that effect. If the Indemnitee fails to consent to such firm
offer within 10 calendar days after its receipt of such Notice, the Indemnitee
may continue to contest or defend such Third Party Claim and, in such event, the
maximum liability of the Indemnifying Party to such Third Party Claim will be
the amount of such settlement offer, plus reasonable costs and expenses paid or
incurred by the Indemnitee up to the date of such notice.
Purchase and Sale Agreement — Project Gemini [Great Lakes Businesses]

Page 49



--------------------------------------------------------------------------------



 



     (c) Direct Claim. Any Direct Claim will be asserted by giving the
Indemnifying Party reasonably prompt written notice thereof, stating the nature
of such claim in reasonable detail and indicating the estimated amount, if
practicable, but in any event not later than 20 calendar days after the
Indemnitee becomes aware of such Direct Claim (but the obligations of the
Indemnifying Party and the rights of the Indemnitee shall not be affected by the
failure to give such notice, except and only to the extent that, as a result of
such failure, the Indemnifying Party is substantially disadvantaged; provided,
however, that any such estimated amount shall in no way limit the Indemnitee’s
rights to recover any amount of Losses over such estimate). The Indemnifying
Party will have a period of 30 calendar days within which to respond to such
Direct Claim. If the Indemnifying Party does not respond within such 30-day
period, the Indemnifying Party will be deemed to have accepted such Direct
Claim. If the Indemnifying Party rejects such Direct Claim, the Indemnitee will
be free to seek enforcement of its rights to indemnification under this
Agreement.
     (d) Subrogation. If the amount of any Loss, at any time subsequent to the
making of an indemnity payment in respect thereof, is reduced by recovery,
settlement, or otherwise under any insurance coverage or Tax Benefit, or under
any claim, recovery, settlement or payment by or against any other entity, the
amount of such reduction, less any costs, expenses, or premiums incurred in
connection therewith, will promptly be repaid by the Indemnitee to the
Indemnifying Party. Upon making any indemnity payment, the Indemnifying Party
will, to the extent of such indemnity payment, be subrogated to all rights of
the Indemnitee against any Third Party in respect of the Loss to which the
indemnity payment relates; provided, that (i) the Indemnifying Party is in
compliance with its obligations under this Agreement in respect of such Loss,
(ii) until the Indemnitee recovers full payment of its Loss, any and all claims
of the Indemnifying Party against any such Third Party on account of said
indemnity payment are hereby made expressly subordinated and subjected in right
of payment to the Indemnitee’s rights against such Third Party, and (iii) the
Indemnifying Party shall have no rights of subrogation against such Third Party
if the Indemnitee reasonably expects that pursuing such claim against such Third
Party would adversely affect the ongoing business prospects or relationship with
such Third Party of the Indemnitee or its Affiliates with such Third Party.
Without limiting the generality or effect of any other provision hereof, each
such Indemnitee and Indemnifying Party will execute upon request all instruments
reasonably necessary to evidence and perfect the above-described subrogation and
subordination rights.
Purchase and Sale Agreement — Project Gemini [Great Lakes Businesses]

Page 50



--------------------------------------------------------------------------------



 



Article 13
OTHER PROVISIONS
     13.1 Notices. All Notices shall be in writing and shall be deemed to have
been duly given or made if (i) delivered personally, (ii) transmitted by first
class registered or certified mail, postage prepaid, return receipt requested,
(iii) delivered by prepaid overnight courier service, or (iv) delivered by
confirmed telecopy or facsimile transmission to the Parties at the following
addresses (or at such other addresses as shall be specified by the Parties by
similar notice):
If to either Buyer:
c/o TransCanada Corporation
TransCanada PipeLines Tower
450 First Street, S.W.
Calgary, Alberta T2P5H1
Attention:    Sean McMaster,
                    Executive Vice President
                    Law and General Counsel
Fax:             (403) 920-2410
with a copy to:
Mayer, Brown, Rowe & Maw LLP
71 South Wacker Drive
Chicago, IL 60606
Attention:    Marc F. Sperber
                    D. Michael Murray
Fax:             (312) 701-7711
If to Seller:
El Paso Corporation
1100 Louisiana Street
Houston, Texas 77002
Attention:    General Counsel
Fax:             (713) 420-5043
with a copy to:
Andrews Kurth LLP
600 Travis Street, Suite 4200
Houston, Texas 77002
Attention:    G. Michael O’Leary
Fax:             (713) 220-4285
Purchase and Sale Agreement — Project Gemini [Great Lakes Businesses]

Page 51



--------------------------------------------------------------------------------



 



Notices shall be effective (i) if delivered personally or sent by courier
service, upon actual receipt by the intended recipient, (ii) if mailed, upon the
earlier of 5 days after deposit in the mail or the date of delivery as shown by
the return receipt therefor, or (iii) if sent by telecopy or facsimile
transmission, when the answer back is received.
     13.2 Entire Agreement. This Agreement, together with the Schedules, the
Exhibits, and the Related Agreements, including the Confidentiality Agreement,
constitute the entire agreement among the Parties with respect to the subject
matter hereof and supersede all prior agreements and understandings, both
written and oral, among the Parties with respect to the subject matter hereof.
There are no restrictions, promises, representations, warranties, covenants or
undertakings between the Parties, other than those expressly set forth or
referred to herein or therein.
     13.3 Binding Effect; Assignment; No Third Party Benefit. Subject to the
following sentence, this Agreement shall be binding upon and inure to the
benefit of the Parties and their successors and assigns. Neither this Agreement
nor any of the rights, interests, or obligations hereunder shall be assigned or
delegated by either Party, other than to an Affiliate (provided that if either
Party so assigns or delegates to an Affiliate, such Party shall not be released
from its obligations hereunder as a result of such assignment), without the
prior written consent of the other Party. Except as provided herein, nothing in
this Agreement is intended to or shall confer upon any Person other than the
Parties, and their successors and permitted assigns, any rights, benefits, or
remedies of any nature whatsoever under or by reason of this Agreement.
     13.4 Severability. If any provision of this Agreement is held to be
unenforceable, this Agreement shall be considered divisible and such provision
shall be deemed inoperative to the extent it is deemed unenforceable, and in all
other respects this Agreement shall remain in full force and effect.
     13.5 Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of New York, without regard to
its conflict of laws rules or principles.
     13.6 Further Assurances. From time to time following the Closing, at the
request of any Party and without further consideration, the other Party shall
execute and deliver to such requesting Party such instruments and documents and
take such other action as such requesting Party may reasonably request to
consummate more fully and effectively the transactions contemplated hereby.
     13.7 Counterparts. This Agreement may be executed by the Parties in any
number of counterparts, each of which shall be deemed an original, but all of
which shall constitute one and the same agreement. Such execution may be
evidenced by an exchange of facsimile communications or any other rapid
transmission device designed to produce a written record of communications
transmitted.
     13.8 Disclosure. Certain information set forth in the Schedules is included
solely for informational purposes, is not an admission of liability with respect
to the matters covered by the
Purchase and Sale Agreement — Project Gemini [Great Lakes Businesses]

Page 52



--------------------------------------------------------------------------------



 



information, and may not be required to be disclosed under this Agreement. The
specification of any dollar amount in the representations and warranties
contained in this Agreement or the inclusion of any specific item in the
Schedules is not intended to imply that such amounts (or higher or lower
amounts) are or are not material, and no Party shall use the fact of the setting
of such amounts or the fact of the inclusion of any such item in the Schedules
in any dispute or controversy between the Parties as to whether any obligation,
item, or matter not described herein or included in a Schedule is or is not
material for purposes of this Agreement.
     13.9 Consent to Jurisdiction. The Parties hereby irrevocably submit to the
jurisdiction of the courts of the State of New York and the federal courts of
the United States of America located in The Borough of Manhattan New York, New
York over any dispute arising out of or relating to this Agreement or any of the
transactions contemplated hereby, and each Party irrevocably agrees that all
claims in respect of such dispute or proceeding shall be heard and determined in
such courts. The Parties hereby irrevocably waive, to the fullest extent
permitted by Applicable Law, any objection which they may now or hereafter have
to the venue of any dispute arising out of or relating to this Agreement or any
of the transactions contemplated hereby brought in such court or any defense of
inconvenient forum for the maintenance of such dispute. Each Party agrees that a
judgment in any such dispute may be enforced in other jurisdictions by suit on
the judgment or in any other manner provided by Applicable Law.
     13.10 Specific Performance. The Parties agree that irreparable damage would
occur in the event that any of the provisions of this Agreement were not
performed in accordance with its specific terms or was otherwise breached. It is
accordingly agreed that each Party shall be entitled to an injunction or
injunctions to prevent breaches of this Agreement and to enforce specifically
the terms and provisions hereof in addition to any other remedy to which such
Party may be entitled at law or in equity.
Purchase and Sale Agreement — Project Gemini [Great Lakes Businesses]

Page 53



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Parties have executed this Agreement as of the day
and year first above written.

                      Seller:
 
                    EL PASO GREAT LAKES COMPANY, L.L.C.
 
               
 
  By    /s/ John R. Sult                           Name:   John R. Sult    
Title:   Senior Vice President, Chief Financial         Officer and Controller
 
                    Buyers:
 
                    TC GL INTERMEDIATE LIMITED PARTNERSHIP
 
                    By:   TC PipeLines GP Inc., its general partner
 
               
 
      By:    /s/ Mark A. P. Zimmerman    
 
               
 
      Name:    Mark A. P. Zimmerman    
 
               
 
      Title:    Vice President, Business Development    
 
               
 
               
 
      By:    /s/ Ron Cook    
 
               
 
      Name:    Ron Cook    
 
               
 
      Title:    Vice President — Taxation    
 
               
 
                    TRANSCANADA PIPELINE USA LTD.
 
               
 
  By:    /s/ Ron Anderson                      
 
  Name:    Ron Anderson                      
 
  Title:    Vice President                      
 
               
 
  By:    /s/ David Kohlenberg                      
 
  Name:    David Kohlenberg                      
 
  Title:    Deputy General Counsel                      

Purchase and Sale Agreement — Project Gemini [Great Lakes Businesses]

Page 54



--------------------------------------------------------------------------------



 



Exhibit 7.12(a) to Purchase and Sale Agreement
BUYERS GUARANTY
     This Guaranty (“Guaranty”) dated as of December 22, 2006, is made by
TransCanada Corporation, a corporation organized under the laws of Canada (“TC
Corp”), and TransCanada PipeLine USA Ltd., a Nevada corporation (“Corp Buyer”
and, collectively with TC Corp, the “Guarantors”), in favor of El Paso Great
Lakes Company, L.L.C., a Delaware limited liability company (“Seller”), and its
successors and assigns.
RECITALS
     A. Corp Buyer is a wholly-owned indirect subsidiary of TC Corp.
     B. Pursuant to a Purchase and Sale Agreement, dated as of December 22, 2006
(the “Purchase Agreement”), between TC GL Intermediate Limited Partnership, a
Delaware limited partnership (“LP Buyer”) and collectively with Corp Buyer, the
“Buyers”), Seller has agreed to sell to Buyers, and Buyers have agreed to
purchase from Seller, all of the Purchased Interests (as defined in the Purchase
Agreement).
     C. Section 7.12 of the Purchase Agreement requires that Buyers cause the
Guarantors to deliver this Guaranty to Seller.
     D. The Guarantors are familiar with the Purchase Agreement and have
determined that the guaranty provided in this Guaranty is necessary or
convenient to the conduct, promotion, or attainment of the business of the
Guarantors, may reasonably be expected to benefit, directly or indirectly, the
Guarantors, and is in the best interests of the Guarantors.
     NOW, THEREFORE, in consideration of the premises and as a material
inducement to the Seller to enter into the Purchase Agreement, the Guarantors
hereby agree as follows:
ARTICLE I
DEFINITIONS AND CONSTRUCTION
     1.1 Definitions. Capitalized terms used herein without definition that are
defined in the Purchase Agreement have the respective meanings assigned to such
terms in the Purchase Agreement. Additionally, the following terms have the
meanings set forth below:
     “Business Day” means a day on which commercial banks or financial
institutions are open for business in the States of New York and Texas and the
Province of Alberta, Canada.
     “Buyers” has the meaning set forth in the recitals.
     “Guaranteed Obligations” means the obligations of Buyers of whatsoever
nature and howsoever evidenced, due or to become due, now existing or hereafter
arising,

 



--------------------------------------------------------------------------------



 



whether direct or indirect, absolute or contingent, which may arise under, out
of or in connection with the Transaction Documents and any amendment,
restatement or modification thereof.
     “Purchase Agreement” has the meaning set forth in the recitals.
     “Transaction Documents” means the Purchase Agreement and the other
documents executed and delivered by Buyers in connection with the Closing of the
transactions contemplated by the Purchase Agreement.
     1.2 Construction. The principles of construction set forth in Section 1.2
of the Purchase Agreement are incorporated herein mutatis mutandis.
ARTICLE II
GUARANTY
     2.1 Guaranty. Each of the Guarantors, jointly and severally, hereby
irrevocably and unconditionally guarantees the full, complete and timely payment
and performance by Buyers of the Guaranteed Obligations. If either Buyer fails
or refuses to pay or perform any of the Guaranteed Obligations and Seller elects
to exercise its rights under this Guaranty, Seller shall make a demand upon both
of the Guarantors (hereinafter referred to as a “Payment Demand”). A Payment
Demand shall be in writing and shall specify in which manner and what amount
Buyers have failed to pay or perform and an explanation of why such payment or
performance is due. The Guarantors, jointly and severally, shall pay or perform,
as applicable, such Guaranteed Obligations set out in the Payment Demand, to the
extent Buyers are obligated to perform such Guaranteed Obligations under the
Transaction Documents, within five Business Days after the Guarantors’ receipt
of the Payment Demand. A single written Payment Demand shall be effective as to
any specific default during the continuance of such default until Buyers or a
Guarantor shall have cured such default, and additional written demands
concerning such default shall not be required until such default is cured.
     2.2 Guaranty Unconditional. This Guaranty is a guaranty of payment and
performance and not of collection. There are no conditions precedent to the
enforcement of this Guaranty. The obligations of the Guarantors hereunder shall
be continuing, absolute and unconditional and, without limiting the generality
of the foregoing, shall not be released, discharged or otherwise affected by:
     (a) any invalidity, illegality or unenforceability against Buyers of any
Transaction Document;
     (b) any modification, amendment, restatement, waiver or rescission of, or
any consent to the departure from, any of the terms of the Transaction
Documents;
     (c) any exercise or non-exercise by Seller of any right or privilege under
any Transaction Document and any notice of such exercise or non-exercise;

2



--------------------------------------------------------------------------------



 



     (d) any extension, renewal, settlement, compromise, waiver or release in
respect of any Guaranteed Obligation, by operation of law or otherwise, or any
assignment of any Guaranteed Obligation by a Seller;
     (e) any change in the corporate existence, structure or ownership of
Buyers;
     (f) any insolvency, bankruptcy, reorganization or other similar proceeding
affecting Buyers or their assets or any resulting release or discharge of any
Guaranteed Obligation;
     (g) any requirement that Seller exhaust any right or remedy or take any
action against Buyers or any other Person before seeking to enforce the
obligations of the Guarantors under this Guaranty;
     (h) the existence of any defense, set-off or other rights (other than a
defense of payment or performance) that a Guarantor may have at any time against
Buyers, Seller or any other Person, whether in connection herewith or any
unrelated transactions, provided that nothing herein shall prevent the assertion
of any such claim by separate suit or compulsory counterclaim;
     (i) any other act or failure to act or delay of any kind by Buyers, Seller
or any other Person; or
     (j) any other circumstance whatsoever that might, but for the provisions of
this Section 2.2, constitute a legal or equitable discharge of the Guaranteed
Obligations or the obligations of a Guarantor hereunder, including but not
limited to all defenses of a surety (except for indefeasible payment in full);
provided that the Guarantors may interpose and assert as defense to payment or
performance hereunder (A) any counterclaim or setoff that Buyers are or would
have been entitled to in respect of their obligations and liabilities under the
Transaction Documents and (B) any defense that Buyers are or would have been
entitled to arising out of the conduct of Seller in respect of their obligations
and liabilities under the Transaction Documents.
     2.3 Termination and Reinstatement. The Guarantors’ obligations hereunder
shall remain in full force and effect until all obligations of the Buyers under
the Purchase Agreement have expired or terminated or been released. If at any
time any payment with respect to the Guaranteed Obligations is rescinded or must
be otherwise restored or returned as a result of any fraudulent conveyance or
the insolvency, bankruptcy or reorganization of Buyers or otherwise, the
Guarantors’ obligations hereunder with respect to such payment shall be
reinstated at such time as though such payment had been due but not made at such
time.

3



--------------------------------------------------------------------------------



 



     2.4 Waivers. Each Guarantor irrevocably waives
     (a) notice of acceptance of this Guaranty and notice of any obligation or
liability to which it may apply;
     (b) any diligence, promptness, presentment, demand, performance, protest,
demand for payment, notice of non-payment as the same pertains to Buyers, suit
or the taking of other action by a Seller against, and any other notice to,
Buyers, the Guarantors or others;
     (c) any right to require Seller to proceed against Buyers or to exhaust any
security held by Seller or to pursue any other remedy;
     (d) any defense based upon an election of remedies by Seller, unless the
same would excuse performance by Buyers under the Transaction Documents;
     (e) any duty of Seller to advise the Guarantors of any information known to
Seller regarding Buyers or their ability to perform under the Transaction
Documents; and
     (f) any right to require a Proceeding against Buyers or any right to have
Buyers joined as a party to any Proceeding to enforce this Guaranty.
     2.5 Subrogation. Each Guarantor shall be subrogated to all rights of Seller
against Buyers in respect of any amounts paid by such Guarantor pursuant to the
provisions of this Guaranty; provided, however, that such Guarantor shall not be
entitled to enforce or to receive any payments arising out of or based upon such
right of subrogation if any Guaranteed Obligations then due have not been
satisfied. If any amount is paid to a Guarantor on account of subrogation rights
under this Guaranty in violation of this Section 2.5, such amount shall be held
in trust for the benefit of Seller and shall be promptly paid to Seller to be
credited and applied to the Guaranteed Obligations, whether matured or unmatured
or absolute or contingent, in accordance with the terms of the Transaction
Documents.
ARTICLE III
GUARANTORS’ REPRESENTATIONS
     Each Guarantor, jointly and severally, represents and warrants Seller, as
of the date hereof and as of the Closing Date, as follows:
     3.1 Existence. Each of the Guarantors is a corporation duly organized,
validly existing and in good standing under the laws of its jurisdiction of
formation and has all requisite power to execute and deliver this Guaranty and
to perform its obligations hereunder.
     3.2 Due Authorization. The execution and delivery of this Guaranty and the
consummation of the transactions contemplated hereby have been duly authorized
by all necessary corporate action on the part of each of the Guarantors. This
Guaranty has been

4



--------------------------------------------------------------------------------



 



duly executed and delivered by each of the Guarantors and constitutes its legal,
valid and binding obligation, enforceable against such Guarantor in accordance
with its terms, subject to the effect of any applicable bankruptcy, insolvency,
moratorium or similar laws affecting creditors’ rights and remedies generally
and to the effect of general principles of equity (regardless of whether
enforcement is considered in a proceeding at law or in equity).
     3.3 Consents. All consents, licenses, clearances, authorizations, and
approvals of, and registrations and declarations with, any Governmental Entity
necessary for the due execution, delivery and performance of this Guaranty have
been obtained and remain in full force and effect and all conditions thereof
have been duly complied with, and no other action by, and no notice to or filing
with, any Governmental Entity is required in connection with the execution,
delivery or performance of this Guaranty.
     3.4 No Conflict. The execution, delivery and performance of this Guaranty
by each Guarantor do not, and the consummation of the transactions contemplated
hereby will not,
     (i) result in a breach of the Certificate of Incorporation or bylaws of
such Guarantor or any resolution adopted by its Board of Directors;
     (ii) result in, or constitute an event that, with the passage of time or
giving of notice or both, would be, a breach, violation or default (or give rise
to any right of termination, cancellation, prepayment or acceleration) under any
agreement to which such Guarantor is a party or by which its properties or
assets may be bound that could reasonably be expected to materially adversely
affect the ability of such Guarantor to perform its obligations under this
Guaranty; or
     (iii) violate any Applicable Law binding upon such Guarantor or its assets
or properties.
     3.5 Litigation. There is no Proceeding pending against either of the
Guarantors or any of its subsidiaries, or to the knowledge of each Guarantor
threatened against such Guarantor or any of its subsidiaries, in which there is
a reasonable possibility of an adverse decision that could reasonably be
expected to materially adversely affect the ability of such Guarantor to perform
its obligations under this Guaranty or which in any manner draws into question
the validity of this Guaranty.
ARTICLE IV
OTHER PROVISIONS
     4.1 Notices. All notices, requests, demands, and other communications
required or permitted to be given or made hereunder by either Guarantor or
Seller (each a “Notice”) shall be in writing and shall be deemed to have been
duly given or made if (i) delivered personally, (ii) transmitted by first class
registered or certified mail, postage prepaid, return receipt requested,
(iii) delivered by prepaid overnight courier service, or (iv) delivered by
confirmed telecopy or facsimile transmission at the following addresses (or at
such other addresses as shall be specified by similar notice):

5



--------------------------------------------------------------------------------



 



If to Seller:
El Paso Great Lakes, L.L.C.
1100 Louisiana Street
Houston, Texas 77002
Attention: General Counsel
Fax: (713) 420-5043
with a copy to:
Andrews Kurth LLP
600 Travis Street, Suite 4200
Houston, Texas 77002
Attention: G. Michael O’Leary
Fax: (713) 220-4285
If to the Guarantors:
TransCanada Corporation
TransCanada PipeLines USA Ltd.
TransCanada PipeLines Tower
450 1st Street S.W.
Calgary, Alberta T2P 5H1
Attention: Sean McMaster
Fax: (403) 920-2410
with a copy to:
Mayer, Brown, Rowe & Maw LLP
71 South Wacker Drive
Chicago, IL 60606
Attention: Marc F. Sperber
Fax: (312) 701-7711
Notices shall be effective (i) if delivered personally or sent by courier
service, upon actual receipt by the intended recipient, (ii) if mailed, upon the
earlier of five days after deposit in the mail or the date of delivery as shown
by the return receipt therefor, or (iii) if sent by telecopy or facsimile
transmission, when the answer back is received.
     4.2 Entire Agreement. This Guaranty constitutes the entire agreement
between the Guarantors and Seller with respect to the subject matter hereof and
supersedes all prior agreements and understandings, both written and oral,
between them with respect to the subject matter hereof. There are no
restrictions, promises, representations, warranties, covenants or undertakings
between the Guarantors and Seller other than those expressly set forth or
referred to herein.
     4.3 Binding Effect; Assignment; No Third Party Benefit. Subject to the
following sentence, this Guaranty shall be binding upon each of the Guarantors
and its

6



--------------------------------------------------------------------------------



 



successors and assigns and shall inure to the benefit of each of Seller and its
successors and assigns. Neither this Guaranty nor any of the rights, interests,
or obligations hereunder shall be assigned or delegated by a party, other than
to an Affiliate (provided that if a Guarantor so assigns or delegates to an
Affiliate, such Guarantor shall not be released from its obligations hereunder
as a result of such assignment), without the prior written consent of the other
parties. Except as provided herein, nothing in this Guaranty is intended to or
shall confer upon any Person other than the parties, and their successors and
assigns, any rights, benefits, or remedies of any nature whatsoever under or by
reason of this Guaranty.
     4.4 Severability. If any provision of this Guaranty is held to be
unenforceable, this Guaranty shall be considered divisible and such provision
shall be deemed inoperative to the extent it is deemed unenforceable, and in all
other respects this Guaranty shall remain in full force and effect.
     4.5 Governing Law. This Guaranty shall be governed by and construed and
enforced in accordance with the laws of the State of New York, without regard to
its conflicts of laws rules or principles.
     4.6 Counterparts. This Guaranty may be executed by the parties in any
number of counterparts, each of which shall be deemed an original, but all of
which shall constitute one and the same agreement. Such execution may be
evidenced by an exchange of facsimile communications or any other rapid
transmission device designed to produce a written record of communications
transmitted.
     4.7 Consent to Jurisdiction. The parties hereby irrevocably submit to the
jurisdiction of the courts of the State of New York and the federal courts of
the United States of America located in The Borough of Manhattan, New York, New
York, over any dispute arising out of or relating to this Agreement or any of
the transactions contemplated hereby, and each party irrevocably agrees that all
claims in respect of such dispute or proceeding shall be heard and determined in
such courts. The parties hereby irrevocably waive, to the fullest extent
permitted by Applicable Law, any objection which they may now or hereafter have
to the venue of any dispute arising out of or relating to this Guaranty or any
of the transactions contemplated hereby brought in such court or any defense of
inconvenient forum for the maintenance of such dispute. Each party agrees that a
judgment in any such dispute may be enforced in other jurisdictions by suit on
the judgment or in any other manner provided by Applicable Law.
     4.8 Amendment and Waiver. No amendment or waiver of any provision of this
Guaranty, nor consent to any departure by a Guarantor therefrom, shall in any
event be effective unless the same shall be in writing and signed by both
Guarantors and Seller. Any such waiver or consent shall be effective only in the
specific instance and for the specific purpose for which given.
     4.9 No Implied Waiver. No failure or delay in exercising any right, power
or privilege or requiring the satisfaction of any condition hereunder, and no
course of dealing between the Guarantors and Seller operates as a waiver or
estoppel of any right,

7



--------------------------------------------------------------------------------



 



remedy or condition. No single or partial exercise of any right or remedy under
this Guaranty precludes any simultaneous or subsequent exercise of any other
right, power or privilege. The rights and remedies set forth in this Guaranty
are not exclusive of, but are cumulative to, any rights or remedies now or
subsequently existing at law, in equity or by statute.
     4.10 Expenses. The Guarantors shall indemnify Seller for any and all costs
and expenses (including reasonable attorneys’ fees and expenses) incurred by
Seller in the successful enforcement of any rights under this Guaranty.
[Signatures on Following Page]

8



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each Guarantor has caused this Guaranty to be duly
executed and delivered by its officer thereunto duly authorized as of the date
first above written.

            TRANSCANADA CORPORATION
      By:   /s/ Gregory A. Lohnes         Name:   Gregory A. Lohnes       
Title:   Chief Financial Officer
and Executive Vice-President     

                  By:   /s/ Ron Cook         Name:   Ron Cook        Title:  
Vice President -- Taxation     

           

TRANSCANADA PIPELINE USA LTD.
      By:   /s/ Ron Anderson         Name:   Ron Anderson        Title:   Vice
President     

                  By:   /s/ David Kohlenberg         Name:   David Kohlenberg   
    Title:   Deputy General Counsel     

9